—

hm No BO No BO — — — — = —_ —_ — —s — .
& wo No = oS Oo co ~ on on > ue BO - oO © oo ~l Om an & w i)

ND
a

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 1 of 72

The Honorable Benjamin H. Settie

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
SEIU HEALTHCARE 1199NW,
a labor organization Case No. 3:19-cv-05628-BHS-TLF
Plaintiff, FIRST AMENDED COMPLAINT

¥v.

PROVIDENCE HEALTH & SERVICES,
d/b/a Providence SoundHomeCare and
Hospice.

 

Defendant.

 

 

COMES NOW PLAINTIFF, SEIU Healthcare 1199NW, by and through its attorneys,
and brings this action against Providence Health & Services, d/b/a Providence
SoundHomeCare and Hospice alleging as follows:

L INTRODUCTION

1.1 This action is filed by SEIU Healthcare 1199NW (“Union” or “SEIU 1199NW”

or “Plaintiff’) under Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185(a),

for enforcement of a contract/collective bargaining agreement (“CBA”) between the Union and

FIRST AMENDED COMPLAINT « Douglas Drachler McKee & Gilbrough, LLP
‘(No.'3:19-cv-05628-BHS-TLF) - 1 . 1904 Third Avenue, Suite 1030
Do Seattle, WA 98101
Phone: (206) 623-0900
Fax: (206) 623-1432

 

 
oO OM OU OUUrlUDeO CS

mM MN fh NM NH NY =| = =e Se Be Sa Se we SBS oe
an F& wo NY = Oo © DOB A DO om F&F WO HF =

 

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 2 of 72

Providence Health & Services, d/b/a Providence SoundHomeCare and Hospice (“Sound” or
“Employer” or “Defendant”).
Il. JURISDICTION AND VENUE

2.1 Jurisdiction of this matter is in this Court pursuant to Section 301 of the Labor
Management Relations Act, 29 U.S.C. §§ 185(a) and (c) and 28 U.S.C. §§ 1331 and 1337. For
all relevant periods, the Union’s officers and agents have been engaged in representing
employees in this judicial district in Olympia, Washington; Sound has conducted business out
of its facility in this judicial district in Olympia, Washington; and the events forming the basis
of this action occurred in this judicial district.

2.2 Venue is proper in this judicial district by virtue of 29 U.S.C. § 185(a) and 28
U.S.C. § 1391(b) because the Defendant resides in this district; the matters and acts giving rise
to this Complaint occurred within this judicial district; and the CBA the Union seeks to enforce
was negotiated within this judicial district.

IH. PARTIES

3.1 Plaintiff SEIU 1199NW is a labor organization, as that term is defined under the
Labor Management Relations Act, 29 U.S.C. § 152(5), headquartered in Renton, Washington.
SEIU 1199NW represents employees in this judicial district. °

3.2 Defendant Sound is a Washington corporation doing business within the State of
Washington and this judicial district, and for all relevant time periods is and was an employer,
as that term is defined under the Labor Management Relations Act, 29 U.S.C, § 152(2) and
was engaged in an industry affecting commerce as defined by the Labor Management

Relations Act, 29 U.S.C. § 142. At all relevant times, Sound has conducted business at its

FIRST AMENDED COMPLAINT. : Douglas Drachler McKee & Gilbrough, LLP
(No. 3:19-cv-05628-BHS-TLF)-2, — - ; 1904 Third Avenue, Suite 1030
poe ot Seattle, WA .98101
Phone: (206) 623-0900
Fax: (206) 623-1432

 

 

 
oO oO ao NN OO on FF WY FY S|

Bo OND OS OBO ek
on fF Ww HB =m OF OF ODO nN DD aT FPF WHO NH =

 

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 3 of 72

facility in Olympia, Washington. Sound’s headquarters and principal place of business are in
this judicial district.
TV. FACTUAL ALLEGATIONS

4,1 In August 2017, Sound and the Union entered into a CBA. The CBA sets forth
the wages, hours, and working conditions for Union-represented employees at Sound. By its
terms, this CBA is effective at 12:01 am on the first day of the first pay period beginning on or
after ratification through and including 11:59 pm on August 31, 2020. The CBA was ratified in
August 2017. The CBA is attached as Exhibit A and is incorporated herein by reference,

4.2 Sound is a provider of home care and hospice services to people in Mason,
Lewis, and Thurston counties in Washington State. Patients of the Employer are primarily
people who are sick and/or dying. Union-represented employees provide mostly in-home
nursing, therapy, and other care to these patients.

4.3 Union-represented employees at Sound include but are not limited to Registered
Nurses (“RNs”), Licensed Practical Nurses (“LPNs”) , Social Workers, Occupational
Therapists, Physical Therapists, Home Health Aides, Physical Therapy Assistants, and
Bereavement Services Counselors.

4.4 Union-represented employees at Sound work on a Home Health team and/or a
Hospice team.

45 Geoff Bate is and during all relevant periods was employed by the Union as a

Lead Organizer. His duties include grievance processing for Union-represented Sound

employees.
FIRST AMENDED COMPLAINT Do Douglas Drachler McKee & Gilbrough, LLP}.
(No. 3:19-cv-05628-BHS-TLF) - 3: a. 1904 Third Avenue, Suite 1030. ot

Seattle, WA 98101
Phone: (206) 623-0900
Fax: (206) 623-1432

 

 

 

 
(oe <> © 0 i ©)

NS NM BS SN BRB BO —]> |] Re Se SU RS
n b&b &© © =- oO OF a wv DOW ao FF WwW NH =

 

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 4 of 72

4.6 Connie Banas is and during all relevant periods was employed by the Employer
as a Human Resources Client Manager. Her duties include the processing of grievances filed
by the Union. She is also involved in personnel decisions, including staffing, at the Employer.

4.7 Kara Evans is and during all relevant periods was employed by the Employer as
Hospice Clinical Manager. Her duties include responding to grievances filed by the Union. She
is involved in personnel decisions, including staffing, at the Employer.

4.8 Jill Moynihan is and during all relevant periods was employed by the Employer
as Home Health Director. Her duties include responding to grievances filed by the Union. She
is involved in personnel decisions, including staffing, at the Employer.

49 Catherine Koziar is and during all relevant periods was employed by the
Employer as Hospice Director. Her duties include responding to grievances filed by the Union.
She is involved in personnel decisions, including staffing, at the Employer.

4.10 Nancy Rickerson Nohavec is and during all relevant periods was employed by
Providence Home and Community Care as Chief, Home Health Services. Her duties include
responding to grievances filed by the Union. She is involved in personnel decisions, including
staffing, at the Employer.

4.11 The CBA contains a Letter of Understanding (“LOU”) at pages 40-43 that states:

The Employer will make a good faith effort to adjust daily patient assignments based on
patient care and/or departmental needs and in consideration for time spent:

On day of Team Meetings

New Admit (Home Health) — unless there is a designated Admissions Clinician
(Hospice)

Recertification

Resumption of care (Oasis Home Health — return from the hospital)

For miles traveled

Evidence based on high acuity patients.

FIRST AMENDED COMPLAINT : Douglas Drachler McKee & Gilbrough, LLP
(No. 3:19-cv-05628-BHS-TLF) -4 : 1904 Third Avenue, Suite 1030 0
: Seattle, WA 98101
Phone: (206) 623-0900
Fax: (206) 623-1432

 

 
co oOo wo NN OO on FF BY FY S|

BOND ORD OB ORD ORD a ea ete
on B® © NHN = OF 6 DOW NS @D oO FP WO NH —

 

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 5 of 72

4.12 The CBA contains a grievance procedure in Article 16 that culminates in final
and binding arbitration. The CBA states at Article 16.3 that “[t]he arbitrator shall have no
authority to decide staffing issues.” The LOU in the CBA provides that “[t]he determination of
staffing/caseload/productivity requirements shall not be subject to grievance and/or
arbitration...”

4.13 The parties’ CBA at Article 14 establishes a Labor-Management Committee to
assist with issues of mutual concern. Pursuant to the LOU in the CBA, the Committee is
required to discuss staffing and the process by which daily patient assignments are made.

4.14 Prior to October 28, 2018, and continuing, the Employer required and requires
specific numeric daily and weekly caseload/visit expectations for Union-represented Sound
employees. These caseload/visit expectations are reflected in and result in the daily patient
assignments made by the Employer to Union-represented employees. Such employees are
expected to achieve these daily and weekly caseload/visit expectations, and their productivity
is evaluated on whether they achieve these daily and weekly caseload/visit expectations, as
reflected in their daily and weekly patient assignments.

4.15 Prior to October 28, 2018, and continuing, the Employer, through including but
not limited to its representatives named in paragraphs 4.6 to 4.10, did not make and has not
made a good faith effort to adjust daily patient assignments based on patient care and/or
departmental needs and in consideration for time spent on new admits (for Home Health),
unless there was or is a designated Admission Clinician (for Hospice). During the term of the
parties’ CBA, the Employer has not consistently adjusted daily and weekly caseload/visit

expectations, which result in daily patient assignments, for all Union-represented employees in

FIRST AMENDED COMPLAINT «| Douglas Drachler McKee & Gilbrough, LLP :
(No. 3:19-cy-05628-BHS-TLF)-3 oo 1904 Third Avenue, Suite 1030
: Seattle, WA 98101
Phone: (206) 623-0900
Fax: (206) 623-1432

 

 
oD oOo oN ODO Oe Ul SeeDLUlUDULULDNCURM

BO RO ROO RO ORD ORD Ome Oe Oe meee tk
nn Bh wo NY = CO wo wf A OD oO FF OS DH =

 

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 6 of 72

consideration for time spent on new admits (for Home Health), unless there was or is a
designated Admission Clinician (for Hospice).

4.16 Prior to October 28, 2018, and continuing, the Employer, through including but
not limited to its representatives named in paragraphs 4.6 to 4.10, did not make and has not
made a good faith effort to adjust daily patient assignments based on patient care and/or
departmental needs and in consideration for time spent on recertification. During the term of
the parties’ CBA, the Employer has not adjusted daily and weekly caseload/visit expectations,
and the attendant daily patient assignments, for Union-represented employees for time spent on
recertification.

4.17 Prior to October 28, 2018, and continuing, the Employer, through including but
not limited to its representatives named in paragraphs 4.6 to 4.10, did not make and has not
made a good faith effort to adjust daily patient assignments based on patient care and/or
departmental needs and in consideration for time spent on resumption of care. During the term
of the parties’ CBA, the Employer has not consistently adjusted daily and weekly
caseload/visit expectations, which result in daily patient assignments, for all Union-represented
classifications in consideration for time spent on resumption of care for Oasis Home Health —
return from the hospital.

4.18 Prior to October 28, 2018, and continuing, the Employer, through including but
not limited to its representatives named in paragraphs 4.6 to 4.10, did not make and has not
made a good faith effort to adjust daily patient assignments based on patient care and/or
departmental needs and in consideration for miles travelled. During the term of the parties’

CBA, the Employer has not consistently adjusted daily and weekly caseload/visit expectations,

FIRST AMENDED COMPLAINT ‘ Douglas Drachler McKee & Gilbrough, LLP
(No. 3:19-cv-05628-BHS-TLF}-6 0-5 1904 Third Avenue, Suite 1030: , ; Po
, Seattle, WA 98101
Phone: (206) 623-0900
Fax: (206) 623-1432

 

 
—_—

No No BO RO NO — moh — — — — — wendhe — — ,
i Ww i) — ©S oO co ~ oO an & ce NO — Qo ice) co ~~ oO on = io) Ro

ho
o

 

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 7 of 72

which result in daily patient assignments, for all Union-represented classifications to account
for miles travelled.

4.19 Prior to October 28, 2018, and continuing, the Employer, through including but
not limited to its representatives named in paragraphs 4.6 to 4.10, did not make and has not
made a good faith effort to adjust daily patient assignments based on patient care and/or
departmental needs and in consideration for time spent with evidence based high acuity
patients. During the term of the parties’ CBA, the Employer has not adjusted daily and weekly
caseload/visit expectations, and attendant daily patient assignments, for Union-represented
employees for time spent with evidence-based high acuity patients. These are patients,
including but not limited to patients needing wound care, that require more of an employee’s
time to provide appropriate care.

4.20 On or about October 28, 2018, the Union properly and timely filed a grievance
on behalf of all Sound bargaining unit members, naming grievants Cheryl Harper (LPN
Clinical Coordinator), Toni Tabor (RN), Veronica Villanueva (Volunteer Coordinator), and
Barb Graisy-Adams (Bereavement Counselor). The grievance alleges a violation of the parties’
CBA, including but not limited to the LOU. The grievance alleges that Sound “has not made a
good faith effort to adjust daily patient assignments based on factors described in the Letter of
Understanding, including but not limited to miles traveled and evidence based high acuity
patients.”

4.21 As set forth in the Union’s grievance, the Employer has breached and violated
the parties’ CBA, including but not limited to the LOU provisions cited in paragraph 4.10.

4.22 As a result of the Employer’s CBA violation, Union-represented employees at

Sound have been harmed, including but not limited to by being assigned daily patient

FIRST AMENDED COMPLAINT : a Douglas Drachler McKee & Gilbrough, LLP
(No. 3:19-cv-05628-BHS-TLF) +7 - Fo 1904 Third Avenue, Suite 1030 | qi
: , Seattle, WA 98101
Phone: (206) 623-0900
Fax: (206) 623-1432

 

 
Oo 0o wo NSN OO oOo fF OH NM

Mm KR BO BD BO RD OS ee ee ee ee | OS
aon F&F wo NH =| Oo 068 OF NY DD Oo fF WO PY -—

 

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 8 of 72

assignments that are higher than what they would be assigned if the Employer followed the
LOU in the CBA.

4.23 On or about December 10, 2018, on behalf of the Employer, Evans issued a
written Step One grievance response denying the grievance and stating that “[t]his issue is not
subject to the grievance process. In addition, it does not violate the contract.”

4.24 The Union timely advanced the grievance to Step Two of the grievance process
in the CBA. The parties held a Step Two grievance meeting on or about December 17, 2018.

4.25 Onor about January 4, 2019, on behalf of the Employer, Moynihan issued a Step
Two grievance response, denying the grievance and stating “[t]here is no contract violation
here.”

426 The Union timely advanced the grievance to Step Three of the grievance process
in the CBA. The parties held a Step Three grievance meeting on or about January 29, 2019.

4.27 The Union timely advanced the grievance to arbitration on February 9, 2019.
Arbitration is the final step of the grievance process in the parties’ CBA.

4.28 On or about February 11, 2019, on behalf of the Employer, Nohavec issued a
Step Three grievance response, denying the grievance and stating “we are in compliance with
both the language and the spirit of the contract and letter of agreement,”

4.29 The parties, through their representatives, selected Arbitrator Shelly C. Shapiro
to arbitrate the grievance pursuant to the procedure in the CBA. Arbitrator Shapiro accepted
the appointment on or about March 28, 2019.

4.30 On May 6, 2019, Arbitrator Shapiro issued a ruling on substantive arbitrability,
stating “Sound’s position that the parties did not agree to submit the issue underlying this

grievance to arbitration is sustained.” She further stated that “Sound[’s] request that a hearing

-FIRST AMENDED COMPLAINT. |... . Douglas Drachler McKee &.Gilbrough, LLP
(No. 3:19-cv-05628-BHS-TLF) - 8 oo ! . 1904 Third Avenue, Suite: 1030 ;
: Seattle, WA 98101
Phone: (206) 623-0900
Fax: (206) 623-1432

 

 
oo wo NY OD oO Fk WYO HN S|

BO? ORS ORD ORD ORO ORD a a ee
oa fF wo NN =m OO OO OB NAN DD OC & DO RB -

 

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 9 of 72

not be scheduled here, based on its position that arbitrators do not have subject matter
jurisdiction to do so, is granted.”

4.31 The Union exhausted the grievance process in the parties’ CBA.

4.32 Sound has breached the parties’ CBA, necessitating the Union to incur attorneys’
fees and costs in filing and litigating this suit.

Y. CLAIMS FOR RELIEF

5.1 Plaintiff re-alleges and incorporates by reference the allegations made in
paragraphs 1.1 through 4.32.

5.2 Sound’s failure to make a good faith effort to adjust daily patient assignments
based on factors described in the LOU breaches and violates the CBA.

5.3. Pursuant to Section 301 of the Labor Management Relations Act, 29 U.S.C. §
185(a), this Court is empowered and should compel Sound to fulfill its contractual obligations.
VI. FIRST CAUSE OF ACTION: LMRA § 301 - BREACH OF CONTRACT

6.1 The Union realleges paragraphs 1.1 through 5.3.

6.2 Sound has violated and breached its agreements with the Union including but not
limited to its agreement to make a good faith effort to adjust daily patient assignments based on
the factors described in the LOU.

6.3. This breach has injured the Union and its members.

VII. SECOND CAUSE OF ACTION: ATTORNEYS’ FEES AND COSTS

7.1 The Union realleges paragraphs 1.1 through 6.3.

7.2 Pursuant to federal common law and statutes, Sound is obligated to pay the

Union its reasonable attorneys’ fees and costs incurred in bringing and litigating this suit, based

FIRST AMENDED COMPLAINT |. - Douglas Drachler McKee & Gilbrough, LLP] .
(No. 3:19-cv-05628-BHS-TLF) - 9 it 1904 Third Avenue, Suite 1030
oo oo Seattle, WA 98101
Phone: (206) 623-0900
Fax: (206) 623-1432

 

 
o oa aN DO oO & DO BD -m

Oo nw nw WH NS NH Se = 2 es =e = =e = -
an fb © NH = GG © wO NAN DO OF FF &O NH |= ODO

 

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 10 of 72

upon including but not limited to Sound’s bad faith and unreasonableness in breaching the
parties’ CBA.
VIII. PRAYER FOR RELIEF
WHEREFORE, the Union prays for relief as follows:

1, An Order compelling Sound to be bound by and follow the language in the CBA
that the Employer will make a good faith effort to adjust daily patient assignments based on the
factors set forth in the LOU to the CBA.

2. An Order requiring Sound to participate in Joint Labor-Management
development and implementation of a system for making and tracking adjustments to daily
patient assignments based on consideration of time spent for all six factors required under the
CBA: (a) Team Meetings; (b) New Admits (Home Health), unless there is a designated
Admissions Clinician (Hospice); (c) Recertification; (d) Resumption of care; (¢) Miles
traveled; and (f) Evidence based on high acuity patients.

3. An Order requiring Sound to pay the reasonable attorneys’ fees and costs the
Union has incurred and incurs in bringing and litigating this suit.

4, Such other and further relief as the Court deems just and equitable.

DATED this 20 day of August, 2019.
DOUGLAS DRACHLER MCKEE & GILBROUGH
/s/Kristen Kussmann
Kristen Kussmann, WSBA #30638
Amy Bowles, WSBA # 33541
1904 Third Ave., Ste. 1030

Seattle, WA 98101
Phone: (206) 623-0900, Fax: (206) 623-1432

kristenk@ddmglaw.com

amyb@ddmglaw.com

Attorneys for Plaintiff SEIU 1199NW
FIRST AMENDED COMPLAINT: Douglas Drachler McKee & Gilbrough, LLP
(No. 3:19-cv-05628-BHS8-TLE):- 10 ny 1904 Third Avenue, Suite 1030

Seattle, WA 98101
Phone: (206) 623-0900
Fax: (206) 623-1432

 

 
Oo Oo nN Dm ao Ft WwW NH =

BO BO MD OBO ORD ONO ea a a ea se
an -& WwW NH |= 0 oOo wo wn DO ao FF WO NH |= SO

 

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 11 of 72

CERTIFICATE OF SERVICE
I certify that on August 20, 2019 I am electronically filing the foregoing with the Clerk
of Court using the CM/ECF system, which I understand sends notification to all counsel of
record, I am also emailing the foregoing to:

Paula Lehmann
paulalehmann@dwt.com

Joe Wonderly
joewonderly@dwt.com

Dated this 20" day of August, 2019.

/s/ Kristen Kussmann
Kristen Kussmann

FIRST AMENDED COMPLAINT woe,
(No, 3:19-cv-05628-BHS-TLF}-1t1 0. 3 1904 Thitd Avenue, Suite 1030 |
. ‘ Seattle, WA 98101
Phone: (206) 623-0900
Fax: (206) 623-1432

Douglas Drachler McKee & Gilbrough, LLP

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 12 of 72

EXHIBIT A

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 13 of 72

See
ae
See
Pa
ee

ae 2 eS 2

Ee ee

ee
oe

ene

ee
one
a

ay
ee eee Oe
BS oes .
oe ee

ce

 

 

 

 

ae eal alec fen
noenw | United for Quality Care

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 14 of 72

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 15 of 72

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 16 of 72

Agreement between

SEIU Healthcare 1199NW and Providence Health &
Services

Providence SoundHomeCare
and Hospice

August 6, 2017 — August 31, 2020

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 17 of 72

PREAMBLE .....ccccccccsssscsssssssccssessseeseensenssneeeseeeneaseeseeseatasatseeserseseceeceseserasrersieeesdesdesessessseessesenses 7
ARTICLE 1 - RECOGNITION oie cccccssseeecseeeeseeseeecseeaeseeseaeessessesessaransesseseeserneseacessonssessessenestess 7
1.1 Bargaining Umit. 0... ccc scseeseseesseesseeseessecseessacsesssssecssesssenesssarrassesserseecesenssssesesennesestees 7
1.2 New Positions. .......cccscsssssssessaseesesessasescsennescssaseanensasaccanensenseenecnsessosseoseesvesedsansusaaasaeeeree 7
ARTICLE 2 - UNION MEMBERSHIP; DUES DEDUCTION... cece teetettecenseneceeeneeesannsnsees 7
2.1  Meetmbe ship... esecsssscssessescsnssnssnsseesnesnssudeuesnsssesseseeseessessesassscsssasesccsensssersusevanassassasees 7
2.1.1 — ReligioUs Objection... seesesesesesnesnssnseusenesseuseeseseessesecsecsecseesecssesseatsssessseesesensees 7
2.1.2 Hold Harmless. wc cccseseecsseesecccseeeccseeececseceeeenessersansressesseeseseeeseesseesnessseeseseaeeseeseese 7
QA3 Notification... eee cccseneeecseneesceceeeeeseeeseeseeeeessesetseeseesssereeseesseenseeneensenssesecaseeeseesaeea 7
2.2 Dunes Deduction. ...ccc ccc eccsseesecsseesceeseeseenneeteeseeeecaessensansnessassneasateeesteessessnsseessesseennennegee 7
2.3 Bargaining Unit Roster... csscscssesecnsesssesscsseecssccscsesssnesesnsenssessuserseepesererresereseses 8
2.4 Job Descriptions. .......... eee ceecesceesereesesssenecseeseeseenssesaessessessesnensneneeesntaareaseenesbeernennessees 9
ZS COMELACE. 0... eeccecesessenneessenssenescsnecenssensseseasenssessaescrseaeasesscescesscsseusauassusaseeuseuareereneeserasaass 9
ARTICLE 3 - UNION REPRESENTATIVES ........ ccc csseeeeeeeeeenseeaneeesssersesesesasersnsersesessernasanes 9
3.1 — ACCESS tO PreMmiSes. 0... cece cseetssseseeeeseeeseeeceesesaerscsaneesesaseasesesenneneseassetaasasersesnessnernessees 9
3.2 Officers/Dele gates. .......... cece eecccceeeesseeseeseenseeseeescsuseeeesuseeaecassessessssssessaasenseeasraneaseraseass 9
3.3 Bulletin Boards... ccc cessseesecesessseecesceseesscsseesscnsseacescenseeaesuseeeeseseaassesensseesserarseanasenseass 9
3.4 Meeting ROOMS. ...cccccccsseeseccscscescecsecceseeseessessseesessesseeseasessessesseasessessensenserseesersesseeey 9
3.5 Orientation... essecesesssescseceeeeeseeseeeceecessceeeceeteececeneeseseeeseseseveesssessusssnsanssaneresciesaneeses 9
3.6 Negotiations. ...ccccccccscscsssesessesccseecscceseccscesescessessessessuseesessesessesrsesseveusenseseesersasararesees 9
3.7 Employee participation in Union Activities. 0... cccssssssssssessessessessesssessesensereeeeesaesnesns 10
ARTICLE 4 - DEFINITIONS .o..ccccccccccsseeseeceeceaeeeeseeeeseeseeeesesseesaneseescaesaeseessasecsasessetaseetansonatenes 10
4.1 Full-Time Employee. occ eeeeeeeeeeeeeeseeeeeesensevscassaasasessecsessessessessensenseareevensensessens 10
4.2 — Part-Time Employee. 0... cceccccsceeeerseseeseesesesessscesscsasasssseessasesssssssssesessasesenseaeesneneatens 10
4.3 Per Diem Employee, occ cccccceeseceesneescnsnsassscecsecscesescersessessseasesssaseaseasessensensensensgs 10
44 Probationary Employee. vc. ccccccseeeesseseesesseessssessessssscseeeesesssssssssssesesasesensessntansaneeses 10
4.5 Regular Rate Of Pay... ccscssscssecssssscssnsssasscesserssesescensensssessessseaseaseasensensessansesens 10
4.6 Length of Service. wisi cess eee esuessaesavessuecsuesauesssessecessecssecssuessscenseenseenaeesess 10
4.7 PRECE POF... ee eesssccssensssenseccsnsesnenseecansessnsasetanenssasaeseeessessoseedsesssessusaeaeseseasssesousasansansesensas 11
ARTICLE 5 - EMPLOYMENT PRACTICES 0.0... eeesesseseeeeeeeeeeseesennerseeeesesssessessnaaesasnenesnennenesss 11
5.1 - Non-Discrimination...........ccccecsseesessseseeeseeseeceecescesteceseeseeseeseeseesesseeseeeeneeeeassesssssasaeasaaas 11
5.2 Notice of Resignation.......cccscccssscssssssssscsssssssssssecsecsessessensensesessssssssseaseasensensesseaseass 11
5.3. Discipline and Discharge. .........ccsccssssssssescssesssssneeecessensesessesensscensessessersennanneetiasesensaees 11
5.4 Personnel File... ee esessssseesseeeecenecseeeeesseeeaeeaeeeeenaasacesenesesessseasseaseeseseseaseuesensssesenaveute 12

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 18 of 72

5.5 Transportation. v.cccccsscssesseesssssssssessssensensseeeesnensnsensesssensensaeeseensensessaaneseesnnaetaneeegees 12
5.6 Parking. 0... cessssssscesstsssessecceeesssessesssesseessassssecareeseeseenesscneneenenseneasesenessateasseesenaaneseasags 12
5.7 —_ Evaluations. .......cccssssssssssssssceeseeeseesceeseesscaseeecesessessasseereessesssssseneneeneessesseeassseecseeneeeaeesneeey 12
5.8 — COMMUNICATION. 2.0... ee ecessseteseeeeseeteeeseerseeusensseesetsaneees deneneeteateansaesnseesesesacsacsacausassosseas 13
5.9 Job Opening... eeseseessecereeeerersssesesnseseecssesessneceeaeseeesseseeessesesensesesesersessssansasagesensnenseas 13
5.10 Staffing. .o.ceceecseceessssessesserecessessesssesessseessseseessssneansesecaesaeecaesesensssesessnsserssssssoseeassaneneaan 13
5.11 Recognition of Treatable Problems, «0.0.0... :scsesesesssessessesenesessesesnssessesereresneneneeaeees 13
ARTICLE 6 ~ SENIORITY ou... cccccesescecceeeceetesseesscsenssssnsssscseensssssccesssassecsesseseenesesaasseeseeearenenseneraa 14
G1 Definition, ..ccccccsesseesccsssseccsceseceressnseseeseseesessssssesesesssnscassecessscescnesendsneseneseneesreaseereees tees 14
6.1.1 Transfer from Other Providence Health System Facilities. ...........cecscceeseeeeeseeeeeees 14
6.1.2 — Internal Upgrade. occ essesssessctsssssssssssessssecsersssesntsecsnsnenseneeessensssessnensesesseenenasenens .14
6.1.3. Seniority Rights of Non-Bargaining Unit Employees. .............:ccessssessseeeeeeeteeeeens 14
6.2 Layoff Defined. oe ccssssscssseteseasscssaenesseessnsssssesnereeesassaneasessenensnenensececcenneensenaeasansers 14
6.3 Layoff Notification. ccc sesassseesesssseeeererereesscenenenesenenenenenenenenerenenreseraneesseys 15
6.4 Job Classification Layoff. «2.0... csecssssssssrsessrerrenssssecneensesessnssesaesnesessesensnssnssonereceas 15
6.5 —-_ Restructuring. 0... ccsscesscsescessesseccsseessscesnssssssssesesssserseusersucaeeesssseessnsesseenensssenssseesensarenaes 16
6.6 Orientation of Current Employees, oc ccsessssssesessesnsensenscenscrsesnseseeneensssanensesseenaeee 16
6.7 — Seniority ROSters. ......cscccscecesscceeeectecsssesrcersesssassssessnssssserssnsecessescnscnsansseseesseeseneeeenaneas 16
GB Recalls cceccsesesssssceessesesessneeeteneeenseeseaceneseaeaseesssaaaeeennsssnesssenessagesseeqecnsenssaeensneeessaneesauaas 16
6.9 Termination. .......ccccccccssscesseeeceseesseeesseecseeasseeanseeerseseesesnssesesessigaessssesasseeansaaseeeseeaeeneneeaesgs 17
G10 Low Census. ...cccccsscsssssscssessssesscsccsesscseseceesetsensosensesesseeassusesecsassssassneeseseesseseasentsaneneegs 17
6.11 FOAatHIG. oo. eccesesesesseeeeeaeeteneeeeseneneseeneaesseesaesunusensrececsesesseneensssasasaseseasssussansesessenseeseseness 18
6,12 Change in FTE Status. 00... cs csssesssssssssssseseeseresssenseeenseeesenensenesssassnensnesaaesesteseeceesos 18
6.13 Comparable Job, oo. ccscccsssscsssscscnssessscscsssssssacesnsseenessevsessnsesensenersasenennesesaanessanaseesns 19
ARTICLE 7 - HOURS OF WORK AND OVERTIME .....cccsesecsecresereetsesseseessessesessrssnnsensnenneors 19
TA Work Day... ecccsctssnsscesecsscsessscseesessscscescessensessnsansneseeeescsssnenasnsseeeneseseeseeeenensuannaeaaegts 19
7.2 Work Period, ......ceeesccctesteetcseceeseneeseeeseeeereeneeaeasseeseseseasnnsrcespnaneaseseansesssasesensenanessgenaases 19
F.3 Work Schedules.......ccesssssssseccessseeseeseeeeseacesenscaaeesesnecasssssnenssessessesseeseeesseesssceaseeenseeseeenes 19
7.4 = Alternative Work Schedules... cc ceeessseeeesentecnesseeesenseesesenseseeseessseansaeseeressenaes 19
TS OVOLLITIC. oe cceeccessesceeseessseeeseeeasesceesceseensceseesensessasaausussnneseeenseneeessseenssnseenenasssseseesneereens 19
7.6  Meal/Rest Periods, .........ccccecsssscsseeeesecceceeeeeeeeeesenersavsesausonssatssssnenseneenssssessnesseseeesaseaseesns 20
F.7 Report Pay. ..ccssecscscccceesessesessessessesesseesessecesnssnescseentsnessnssnscdssdecescssteseeansensasesseeneeneeneees 20)
7.9 Rest Between Shifts. 00.0... cc cccsscsceceeeeecceereecesseessusnsesecarsrensseresseeeacesvsasesenseenseesaeenenanes 20
FAO «—- Shift Rotation... cccccesesesseeceeeeeteeteeesecseesensessnaaaeeeseernennenesessdsedeeeeesssessessenseesesaeenens 21

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 19 of 72

ARTICLE 8 — COMPENSATION ......ccccscsescsseeseesesesersssessrsenensseneseseetesnenensasaneacenneaeansesrnesenensers 21
BL Wage Rates... ceseessssereeserscssssesersnsseesessessesenssassesaanesessnsessneseseeserssnedasaeascusnesaasareeny 21
8.2 Wage Increases... cecssscseceeersessesseessnsssessseseseesesessenssenenssssesssssseenesesgneessssseceseeereanenenany 21
8.3 Longevity Step Advancement. ..........ccccssssessesssesceseesrerenssnenseenenerssaenerersenensnsasseannnnenanses 21
8.4 Hire-In Rates. wo. ceccccccceseceeseeesseeseesssscsseceseeseeseeesennsaseesseessessnsseeessenssensaaeersersassesasanenns 21

ARTICLE 9 - OTHER COMPENSATION... ceeceeseseetssscsneeeesenseeseeessstanenessessesassessansensnssegeaseass 22
9.1 Shift Differential ..........ccccscsssssecsscsseesscesesnssnsesepesssssuseussnecaseeseeecessasaeeneneeesnnsapesssesaeeees 22
9.2 Standby Pay... ecccsessssssesessesesesesesenenensesesnessnsnenssnsnsscseseneaesssessnseeneasseerasedessssecersereresees 22
9.3 Callback Pay.......ccccssscssssssssseseceeccssseesssssssnssserssssarssssnessesesepsesseassecenneasanesssaaacenseseeserreneests 22
9.4 — Charge Nurse Pay... sssessessssesssceessnesssssensnecsssssesesesnesssnsnesensaevacanssennerssasesenennssanenaregas 23
9.5 — Preceptor Pay... cccccecssececceesesesssssesnsssssssesseesseseserssssscusssesesesssssenassseesasseneeeesersasesenans 23
9.6 Lead Pay. ecccscsecccesssesssecsseeeesssesessessesssssnesansuseseeseseseesssssessassssnesssuseesesssceansesseeeassersasesetanans 23
9.7 Weekend Premium Pay ..........:csccsessessssscescsrseseecserssssecarensssssessnssesseeseeneseeseeseenensenseesenaes 23
9.8 Change in Classification... sssssssssssssesceessteneeesensnssesseresessenseaeeneensmeetntansnensennucatses 23
9.9 Mileage... ccc ccceneteeseeeeeseeeerersesssassessessseacsesseecaesssessesesesersesesensedeuedseaensesataasesaaeascereesets 23
9.10 Telephone Standby. ........cccsssesssstseceseeessssssesesesesesensneeseaeaeaerereresetesassensssansaeaeseenenenes 23
9.11 Geographic Change. ......ccscccecssercteteeeesesnsesesseseseesessssneeeeenneneererersreisesesisssscenenererenens 23

ARTICLE 10 - PTO/EIB wocceccccsssscssssssencencenrenseseeseesceseeaseceeeenesassasaasnessesncareseseeressseseseeseaseasensenenas 24
10.1 Paid Time Off/Extended Hlness Bank, 0.0.0... cccecssesssssssseserssnseenneneseessessesssessssseensens 24
10.2 Extended Illness Bank (EIB). .......cccssssccsscsssseesessssssesesnesssreneeesessesenseenensessesseeseeaty 25
$0.3) PTO Scheduling... eccesssecessessenesssneecessecsnnrsssessasraessssdseeenersneasensenessenessneneeeenenees 25
10.3.1 PTO — Request. ...eeececscsesesssssesssssssssssesesaseeeenenerenenessneesesensesereetienenenenenenenseasaresaes 26
10.3.2 PTO Prime Time.........cccsesesseecessesceeceeceseesrseseassansareceeeeeseesnenssaaesansnsessensessenensenasaseess 26
10.4 Work on HolidayS........cccecsescsssssscesescesessssssescsscsssecseeseeeeeneeneessqessseenesnesnensenseseessaaeags 26
10.5 Rotation of Holiday Work. .........cscssecsesssssssssenssccecssseeereeeenssnssdasaeneenennenseesaaseecanenes 27
10.6 Payment Upon Resignation. ........csssssscsesssessssssessersasesscarsereneretsneressssseenesesseneneneries 27
10.7 Pay Rate. ...cccscccssssccsssessssrssssceesseseenessenensesesssscsssseseeeenerentensanerserersedasdgessseaseseeseeseneenens 27
10.8 «Notification... .cccsscsseeeccsaccnecenesssscecsensseesccsessusenesessenssnssaceneenesiassceseesecenesenseasaenaas 27
10.9 —- Proof of [llmess.......ccseeeeeccesceeteeseeneesstesceseerscesssassaacasseeseneeenseeeseensseneeneenseesseesaesaenags 27
10.10 Return to Work, .......ccccccccscecscccessssesseesscseccassnssseresssssesssensaeassnesnresapapeagesensassnentaneaesegs 28

ARTICLE 11 - HEALTH AND SAFETY. .........cccccessssscssscessescessaeeseasseseusanseeseeseeseseesensenennnennegs 28
H.1 Health & Safety. ..c.ceesecssseessesssceersssessssesescssseseesesssersseeresssssnsessessseanaeceannecennenteneas 28
11.2 Health and Safety Protections... sssscsssseeceseteseeeesetereeesserssssnesssessneneeneeaneessonaneenes 28

ARTICLE 12 - MEDICAL AND INSURANCE BENEFITS... eccccsssssssssensseseeeneeeeseesaasaesenneees 29

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 20 of 72

12.1 Health, Life and Long-Term Disability. .......ccccsccssssssesssseeeereersssssesesstssteseeeenenees 29
12.2 Other INSUraNnce.........cccsseeeesseseenscesevessssesecesseeeeesssennssssunesansaeseesenersesssasassenereneeneeeesaeeee 29
12.3 Retirement Plan, .......ccccccccssscesesscesesesscesnsensesseesssessessscsscaesseusssenenseessssnseeeerenseneenseeeges 29
12.4 Tax Deferred Annuity/Matching Plan 0... .cecssssesnssssssescessserscssesseresssssaseseseeseresens 29
12.5 Plan Changes. .......ccccccscssssessscereenssecsccessesseusessnssssasssssesssessesnesesessaseeseneeneeansnaseneneneaaaeey 29
ARTICLE 13 - LEAVES OF ABSENCE Q...eeeceessesssecsssereersessesscsscssenseneeseseeaseeenennensessascasenenenss 29
13.1 In Gerneral. ..ccccccceccecsscscssccsseescssscseessscseesccsassssesaaesassaeeeceesensesnessssesenenseeeseneneneneeeeeneeas 29
13.2 Maternity Leave... ceesesseserssssssesesssnessseseeseseseesesenssanencsssssssausssenerssnesaseaseeaaeasneneas 30
13.3 Family Leave. ....ccccecesssseeececesessscerssssssesecseseseesesesnenssesseanseeesnsssecassssnsessgeesasensseasecaeontes 30
13.4 Washington Family Care Act. 0... ccccsssesesesenrseessenesessereesssenesnennsnsnensnsassnseaseecsaess 30
13.5 Military Leave, oes ssecesssssnsseresssssssssssnsensssencseseeseseserassesenesseseseauaasesasaseeersenenenseseser 31
13.6 Fury DULY. ..cccccceescescecsecenensesareesscsssennesseseeevasaseanensnsaaserseseceesetaneseenacnsersennerersenes nes 31
13.6.1 Witness Leave...cccccscsccccecssssessersesssesensesssesscsseseesssassensansaeaseesnecasssseanespaneesersnseneenese 31
13.7 Bereavement Leave. ........ccccsccssccsscsesscsessssssaeessssssssssesssessessseseenereeesseesarensneeenserensees 31
13.8 Leave Without Pay. ...... ee esssssssssrsserssennsseseasesssscssssenseesessessessessenssresrescaersereaesevaneas 31
13.9 —-_ Leave With Pay... ceeeeeseeseeseesenseessscsscsesnsseesagessesecsccansensensesseenensensenseesnapessarnesees 31
13.10 Return From Leave. ....cccccssccsscscsseesscesersecscessresessessassaaescassseessenssesesnensaeesnaensanessonsngs 31
ARTICLE 14 —- COMMITTEES ........ccscesessesceceesseecserserescesssseesseasssssseesssseeneeeseasseeasessasensessersnrsee® 32
14.1 Labor-Management Committee... cccsscceseseenessenenerssssesssnnenseesesnscensesenesscererseres 32
14.2 Compensation, .....cccceesesseseesssesssssscssssssserseneersestneeeessseesesenecensssenesesesseasesaeeasaceerensentes 32
14.3 Health & Safety. ....cceeccecssesssssscsssscsssereessensesssseeeseeseessseeseseessaueasaasnsassnesnereevenssedeagea 32
ARTICLE 15 - STAFF DEVELOPMENT 0... cceeeseecceeeeeseeseeseseseesnestssesteeeenesseeseeseesseeresrssusees 32
15.1 OLicntatiOn ......cccccsscssscssssesecsseeeesssccsaccerseesssesscessessnssaceecenscseusssssaeaseetseassneeernerseerenggee® 32
15.2 In-Service Equcation. ........cccccccscceseeseecssccseetensecseesessssausssaeseesseesenesnssssassnsaesesnseererereeess 32
15.3. Approved Expenses. oc... cccssssssessseneessessnensssesesesensataensaeeenensnsscananseresseseserenernens® 33
15.4 Education Leave/Professional Leave Time. ......cccccseesssecesseesseeesessssseesseererernseats 33
15.5 Continuing Education and Professional Development Expenses... 33
ARTICLE 16 - GRIEVANCE PROCEDURE oe ececeessstesnsssssssenseenesnenessereereesesseesessesesents 34
16.1 Grievance Defined, .........ccccesscccsessscescsisccsentassesssssssssssasecsseceseesueesaesaeesessenssanesseeenegs 34
16.2 Time Limits. 0... ccc cssscssncssesscecesaseseeeeeescenedscesreenseseasssssseeserseseeseensesesersessrsareass 34
16.3 Grievance Procedure.....ccccccsssesssesessesscesssnsessersesesercessessassssssesnesseneaueseessescnessseeenaseeenes 35
ARTICLE 17 - MANAGEMENT RIGHTS ........cccceseeeeeeseeseneerssesessessennsenseeeesesseesesseasensesasanss 36
17.1 Management Rights... cscs cssssessssneerseseeneseesenseneesseenscssasnansesseneeemeensanenceeteeey 36
ARTICLE 18 - UNINTERRUPTED PATIENT CARE... ceeesseeseenssreesesssensenseceaeeneenesasserenees 37

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 21 of 72

18.1 No Strike — No Lockout... ccsssseesesccsecsencsscceceeseenseeseesnsanesenssnsenspisesnertanenesenenes 37
ARTICLE 19 - GENERAL PROVISIONS .....ceeeeeeeeertssseseecnstanseesseneenessessessaseserseraenasnaassenezanees 37
19.1 State and Federal LawsS......c.ccceseesceesseeseeserseesseeessnsnsseeacessssenseeeseesensrnerneesenseeseeasnant 37
19.2 AMendMentts, .......cccccecscssesecetsseteccesscsaeesaenseassesenessesescseeeeesssearseseanessnensaeensanesenersspenseed 37
19.3 Past Practices. ..ccccccssssssssssesessscsssssssessssssesessssencscacseesesssessssneuessetsestssnenessesssaserenenenenies OP
19.4 Complete Understanding. .....cccscsscseesssssscecenstssesesesesensnsssseeenenstenasasenenenseneasscscansess 37
ARTICLE 20 ~ DURATION ......ccccccssssssssseseeseessseeeseeeesessenenseeesevesanesereentsgessaesssnensuseesseenseaaarassneass 38
LETTER OF UNDERSTANDING. ........:cscccsssssesecsscseesecsocseseessessessesssesasesessntedtendeaeaeeeneeneeneeneen ane 40
Union Membership: ....ccccsccsssessccssecsecreversssssseesessucesusesaesentesesesersrevsensssessnsageea arsesececansenusarsases 40
Returning Injured Workers Back to Work. ......ccccsecessesessesseesssessesesensnerserererseressesessnanentenennenes 40
Labor Management Committee. oc... cccssscsesesereesessensesessnnennsacsereesseasnesseneereraereseseessanenanenny 40
Staffing. .c.cecscessceeeeessceerscseseseseeesesecersesessseaesensssscaeseseseseeneneessseneanasseseesseeenenenensnrancecseesesessenenaes 41
Signing Bonus. .....cceesseccessessessssssssscsesssesesensseeessssseaeenesesessdaasceeesensanareessscasseneneuavensnssovarenseeseseses 42
Base Step... ceesscescesssesesesessessssceesssseesssnesesessssrseresseesssteseeseneesececessenseedsaasssensssnnnenennssssseneseeeseanes 42
2017 & 2018 Medical Benefits ............ccccssseseccserseseeersecsensesscsscssesssneaseessenseeserseeeeneseesenennes 42
Appendix “A” u..ccccssesescscsssesstsesssessesesesescsresencseneessssacscerevasenssesenensneseasseaasnssasatasesererersesegesesenees 44
Appendix “Bo... seseeecsssssereresseseseensnessseseessnesssssensnecnenenseressesesuassesenessnesessssesseseenenanereresnestagegae 45
Appendix “CO”... eeecssssssrsereenssesssscnensnssseeneserssaaeesenenssssensseseesdasssseacecsnesensnssanenrernensenanarssseseneenans 51
Appendix “D” oo. csesesesesnereesetsnseessssnssenenessnseeesssassennsnenenssescssinitaanauecacecececsuanananaevanansegeagigs teas 52
Appendix “Bo. cssessesesesrersesesssisssesesesesssesseesnensossenensnsseuessensesneasisecesivenenenensnnnnnnnsnsesdsaneseeenaes 54
Appendix “FP? oc eecssesessnessssesessssssesesenesseeescsssesnsnssensesssesesscscsesescsesesessnasessenanacacarscnenenessastaeagaes 56

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 22 of 72

PREAMBLE

This Agreement is made and entered into by and between Providence SoundHomeCare and
Hospice (referred to below as the “Employer” or “Agency”) and District 1199 NW, Hospital and
Health Care Employees Union, SEIU (referred to below as the “Union”).

The purpose of this Agreement is to set forth the understanding reached between the parties with
respect to wages, hours of work and conditions of employment.

ARTICLE 1 - RECOGNITION

1.1 Bargaining Unit. | The Employer recognizes the Union as the sole and exclusive
bargaining representative for all full-time, part-time and per diem employees employed in the
classifications of work set out in Appendix A; excluding confidential, supervisory and
management positions.

1.2 New Positions. New job classifications established during the term of this
Agreement will be covered by this Agreement unless they are not within the Union’s jurisdiction
established by the description of its bargaining unit. The Union will be notified of any new
classifications within these parameters established by the Employer.

ARTICLE 2 - UNION MEMBERSHIP; DUES DEDUCTION

2.1. Membership. It shall be a condition of employment that all employees covered by this
Agreement shall, on the thirtieth (30th) day following the beginning of such employment,
become and remain members in good standing in the Union or agree to pay the Union a fair
share/representation fee. “In good standing,” for the purposes of this Agreement, is defined as
the tendering of Union dues or a fair share/representation fee on a timely basis.

2.1.1 Religious Objection. Any employee who is a member of and adheres to
established and traditional tenets or teachings of a bona fide religion, body, or sect which
has historically held conscientious objections to joining or financially supporting labor
organizations shal! not be required to join or financially support the Union as a condition
of employment. Such an employee shall, in lieu of dues and fees, pay sums equal to such
dues and fees to a non-religious charitable fund. These religious objections and decisions
as to which fund will be used must be documented and declared in writing to the Union.
Any employee exercising their right of religious objection must provide the Union with a
receipt of payment to an appropriate charity on a monthly basis.

2.1.2 Hold Harmless. The Union will indemnify and hold the Employer harmless
from all claims, demands, suits or other forms of liability that may arise against the
Employer for or on account of any action taken by the Employer to terminate an
employee’s employment pursuant to this Article.

2.1.3 Notification. The Employer shall make newly hired employees aware of the
representation fee/membership conditions of employment at the time of hire.

2.2. Dues Deduction. During the term of the Agreement, the Employer will deduct dues

7

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 23 of 72

or Agency fees from the pay of each member of the Union who voluntarily executes a wage
assignment authorization form. When filed with the Employer, the authorization form will be
honored in accordance with its terms. Deductions will be promptly transmitted to the Union by
check payable to its order.

Upon issuance and transmission of a check to the Union, the Employer’s responsibility will
cease with respect to such deductions, The Union and each employee authorizing the assignment
of wages for the payment of Union dues or Agency fees hereby undertakes to indemnify and
hold the Employer harmless from all claims, demands, suits and other forms of liability that may
arise against the Employer for (or on account of) any deduction made from the wages of an
employee.

2.2.1 COPE Check Off. The Employer shail deduct the sum specified from the pay
of each member of the Union who voluntarily executes a political action contribution
wage assignment authorization form. When filed with the Employer, the authorization
form will be honored in accordance with its terms. The authorization form will remain in
effect until revoked in writing by the employee. The amount deducted and a roster of all
employees using payroll deduction for voluntary political action contributions will be
promptly transmitted to the Union by separate check payable to its order. Upon issuance
and transmission of a check to the Union, the Employer’s responsibility shall cease with
respect to such deductions.

The Union and each employee authorizing the assignment of wages for the payment of
voluntary political action contributions hereby undertake to indemnify and hold the
Employer harmless from all claims, demands, suits or other forms of liability that may
arise against the Employer for or on behalf of any deduction made form wages of such
employee.

The parties recognize that the Union is obligated under the Federal Election Campaign
Act (FECA) to reimburse the Employer for its reasonable cost of administering the COPE
check off in the parties’ Collective Bargaining Agreement. The Employer and the Union
agree that one- quarter of one percent (0.25%) of ail amounts checked off is a reasonable
amount to cover the Employer’s costs of administering this check off. Accordingly, the
parties agree that the Employer will retain one-quarter of one percent (0.25%) of all
amounts deducted pursuant to the COPE check off provision in the parties’ Collective
Bargaining Agreement to reimburse the Employer for its reasonable costs of
administering the check off.

2.3 Bargaining Unit Roster. - Upon the signing of this Agreement, and every three
months thereafter, the Employer will provide the Union a list of all employees covered by this
Agreement. The list will be e-mailed to the Union.

The list will include: names, addresses, employee ID numbers, hire dates, FTE’s, job
classification, step, facility location (working in or out of), gross earnings (year to date) hourly
rates of pay for each employee and actual hours paid during the month, year-to-date dues
deducted.

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 24 of 72

At the end of each month, for the previous month, the Employer will also provide a list of
terminated employees and a list of newly hired employees on the active payroll to include FTE
status, rate of pay, job classification, the employee’s address and facility location.

2.4 Job Descriptions. | The Agency will maintain job descriptions for all positions
covered by this Agreement. Copies of these descriptions will be made available to employees
and the Union upon request.

2.5 Contract. Upon initial employment, employees will be given a copy of the current
Agreement and a copy of the employee’s job description. This commitment is conditioned upon
the Union providing sufficient copies of the Agreement to the Employer in advance.

ARTICLE 3 - UNION REPRESENTATIVES

3.1 Access to Premises. Duly authorized representatives of the Union may have access at
reasonable times to those areas of the Employer’s premises which are open to the general public
for the purpose of investigating grievances and contract compliance. Union representatives shall
not have access to employees’ lounges or clinical areas unless advance approval has been
obtained from the Employer. Access to the Employer’s premises shall be subject to the same
general rules applicable to other non- employees and will not interfere with or disturb employees
in the performance of their work during working hours and will not interfere with patient care or
the normal operation of the Agency.

3.2 Officers/Delegates. The Union will designate its officers, delegates and alternate
delegates from among employees in the bargaining unit. These officers and delegates will not be
recognized by the Employer until the Union has given the Employer written notice. Unless
otherwise agreed to by the Employer, the investigation of grievances and other Union business
will be conducted only during non- working times, and will not interfere with the work of other
ermployees.*

3.3 Bulletin Boards. Bulletin board space designated by the Employer in each work area
will be provided for Union announcements and notification of Union activity. The Union agrees
to limit the posting of Union materials to the bulletin boards designated by the Employer. The
Union will provide a copy of materials to be posted to the Human Resources Department at the
time of posting.

3.4 Meeting Rooms. The Union may use designated meeting rooms of the Employer for
meetings of the union with permission from the Employer. This is provided that sufficient
advance request for meeting facilities is made and that space is available.

3.5 Orientation. A delegate or designee/officer may meet with new employees following
orientation to introduce employees to the Union and the Union contract. The meeting shall not
exceed one-quarter (1/4) hour in duration, shall be voluntary and shail be on unpaid time for both
the delegate/officer and the new employee.

3.6 Negotiations. Based upon patient care needs, the Employer will make a good faith effort
to assist in providing unpaid release time for employees participating in contract negotiations,
providing the employee notifies his/her supervisor as soon as the Union has knowledge of future

9

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 25 of 72

meeting dates.

3.7. Employee participation in Union Activities. Subject to patient care needs, and
subject to manager approval, employees may attend union executive board meetings, officer
meetings, delegate meetings and training sessions, district delegate assemblies, or union
conventions. The employee may request to use unpaid leave.

ARTICLE 4 - DEFINITIONS

4.1 Full-Time Employee.A full-time employee is any employee who (a) works on a
regularly scheduled basis at least forty (40) hours per week and who has (b) successfully
completed the required probationary period.

4.2. Part-Time Employee. A part-time employee is any employee who (a) works on a
regularly scheduled basis less than forty (40) hours per week and who has (b) successfully
completed the required probationary period. Unless otherwise provided for herein, a part-time
employee will be compensated in the same manner as a full-time employee.

4.3. Per Diem Employee. A per diem employee is any employee employed to work on an
intermittent basis or during any period when additional work of any nature requires a temporarily
augmented work force or in the event of an emergency or employee absenteeism.

An employee assigned to an FTE’d position who converts to a per diem position and
subsequently returns without a break in service to an F'TE’d position shal] have their prior
seniority reinstated by adjusting their date of hire for the time as a per diem employee. Except for
this, per diem employees shall not have seniority.

In bidding for open positions, a per diem employee’s date of hire shall be considered as against
other per diem employees bidding for the same position.

Per diem employees will be paid in accordance with the wage rates set forth in Article 8 of this
Agreement plus a ten percent (10%) wage premium in lieu of benefits.

4.4 Probationary Employee. A probationary employee is an employee who has been
hired by the Employer on a full-time or part-time basis and who has been continuously employed
by the Employer for less than ninety (90) calendar days. After ninety (90) calendar days of
continuous employment, the employee will attain regular status unless specifically advised by
the Employer in writing of an extended probationary period of up to an additional ninety (90)
days. During the probationary period, an employee may be terminated without notice and
without recourse to the grievance procedure.

4.5 Regular Rate of Pay. Unless otherwise required by the Fair Labor Standards Act, the
regular rate of pay will be defined to include: the employee’s hourly wage rate, any applicable
shift differential (9.1) if regularly assigned to an evening or night shift, lead (9.6) or charge pay
(9.4) if regularly assigned as a lead or charge, and per diem premium of ten percent (10%) in lieu
of benefits for any employees offered and selecting that optional method of compensation.

4.6 Length of Service. For purposes of this Agreement and the method of computing EIB,

10

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 26 of 72

PTO, seniority, and other conditions of employment, except as otherwise provided for herein, a
“month” will be defined as 173.3 hours of work, and a “year” will be defined as 2080 hours of
work,

Time paid for but not worked (excluding standby pay) will be regarded as time worked for
purposes of computing benefits. Time worked which is paid on an overtime basis will count as
time worked for purposes of computing benefits (other than PTO/EIB) up to 2080 hours in a
year.

4.7 Preceptor. A preceptor is an experienced clinician proficient in clinical teaching who
is assigned by the Employer the responsibility for planning, organizing and evaluating the new
skill development of a clinician enrolled in a defined program, the parameters of which have
been set forth in writing by the Employer. The preceptor is responsible for the specific, criteria-
based and goal- directed training for an identified at least two consecutive days. Clinical
management will determine the need for preceptor assignments. The Employer will provide
preceptor training. Clinicians assigned preceptor responsibilities will have these additional
responsibilities considered in their direct patient care assignments and expected level of
productivity.

It is understood that clinicians in the ordinary course of their general professional responsibilities
will be expected to participate in the orientation process. These orientation responsibilities will
include such things as providing informational assistance, support and guidance to new
clinicians. Preceptor pay shall not be paid for new employee orientation. |

ARTICLE 5 - EMPLOYMENT PRACTICES

§.1 Non-Discrimination. The Employer and the Union agree not to discriminate or condone
harassment in any manner in conformance with applicable federal and state laws against any
employee by reason of race, color, religion, creed, sex, marital status, national origin, age, sexual
orientation, veteran status or membership (or non-membership) in the Union or lawful activities
on behalf of the Union.

5.2 Notice of Resignation. Employees will be required to give at least fourteen (14)
days’ written notice of resignation. This fourteen (14) day notice requirement will not include
any PTO/EIB time unless approved by supervision, except in cases of personal family
emergency.

Failure to give notice will result in loss of accrued PTO and will make employee ineligible for
rehire. The Employer will give consideration to situations that would make such notice by the
employee impossible.

5.3 Discipline and Discharge. No full-time or part-time employee will be disciplined or
discharged except for just cause.

“Just cause” will be defined to include the concept of progressive discipline (such as verbal and
written reprimands, the possibility of suspension without pay and termination). A copy of all
written disciplinary actions will be given to the employee. Empioyees will be required to sign the
written disciplinary action for the purpose of acknowledging receipt thereof.

11

 

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 27 of 72

Progressive discipline will not be applied when the nature of the offense is just cause for
immediate suspension or discharge. An employee may request the attendance of a Union
representative during any disciplinary or investigative meeting which may lead to disciplinary
action.

Written warnings and suspensions shall remain in the employee’s personnel file. However,
written warnings and suspensions for most infractions shall not be used after two (2) years for
the purpose of determining any future progressive discipline.

5.4 —_‘ Personnel File. Personnel records will be maintained for each employee.
Information contained in the personnel record will include among other information relative to
the Employee’s employment: employment application and supporting materials, performance
appraisals, records of payroll activity, and records of disciplinary action.

Once all employees have received training on ProvConnect, documentation regarding rate of
pay, job classification, shift, hours of work, reason for termination (whether a quit, discharge or
retirement), change in employment status and leaves of absence will be maintained and available
to employees.

Upon notifying Human Resources, employees will be allowed to inspect their personnel records.
The Employer will make a good faith effort to grant the request within two weekday workdays of
the request and in any event inspection will be allowed within a work week from the request.
Employees will be given the opportunity to provide a written response to any written

evaluations, disciplinary actions or any other material to be included in the personnel file.

Employees may request a copy of any material in the employee’s personnel file which is relevant
to the Employee’s concerns. Requests for duplicate copies will be at the Employee’s expense.

5.5 Transportation. Each employee whose assigned duties may require any travel away
from the Employer’s office will, as a condition of employment, provide their own automobile
transportation in order to complete any such assigned duties.

As a condition of continued employment, such employees must maintain a valid driver’s license
and minimum automobile liability insurance coverage, as required by Washington State.

5.6 Parking. Where free parking is available to the Employer at the office site, free
parking will be provided to employees. Any parking charge for parking lot or meter incurred
while on agency business will be reimbursed.

5,7 Evaluations. All employees will be formally evaluated in writing prior to completion of
the probationary period and annually thereafter. The evaluation is a tool for assessing the
professional skills of the employee and for improving and recognizing the employee's
performance.

The employee will be given a copy of the evaluation. Employees will be required to sign the
evaluation acknowledging the review of the evaluation at the time of the evaluation.

Employees will be given the opportunity to provide a written response to the evaluation which

12

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 28 of 72

will be retained with the evaluation in the employee’s personnel file.

5.8 Communication. Employees who have concerns regarding their working conditions
are encouraged to raise those concerns through the appropriate levels of supervision. Employees
concerned about safety issues should report them to their supervisor and /or the Safety
Committee utilizing appropriate agency reporting forms.

5.9 Job Openings. When a job opening occurs within the bargaining unit, seniority
will be the determining factor in filling such vacancy; providing that skill, competence, ability
and prior job performance are considered equal in the opinion of the Employer, based upon
objective job-relevant criteria.

Notice of a position opening in any job classification will be posted online for at least seven (7)
consecutive days. Managers will make every effort to inform all employees by email of a new
position opening that is different from current posted openings (i.e. a different job classification
or location). Preference will be given to employees from that job classification who make a
timely bid.

If after seven (7) days, no qualified bargaining unit employee applies for a position, then that
position may be offered to someone who is not a member of the bargaining unit.

Lists of all Agency job openings will be updated and posted online. To be considered for a job
opening, an employee must complete an online application and submit it to the Employer within
the posting period.

If the Employer is unable to transfer an employee to a vacant position due to patient care
considerations, the position may be filled on a temporary basis and the employee will be notified
in writing as to when the transfer will be expected to occur. All transfers will be made within
forty-five (45) days. Any hourly wage increase associated with the transfer shall be effective at
the beginning of the first full payroll period following the employee’s selection for transfer.

5.10 Staffing. Employees who have concerns about staffing or workload are encouraged
to address the issues directly with their supervisor. Many staffing/workload issues, if addressed
with the supervisor at the time of occurrence, can be resolved through adjustments in
assignments or through the use of other staffing resources.

If the problem continues to occur with regularity, the problem may be referred to the Labor-
Management Committee for review and advisory recommendations. The determination of
staffing (mix of employees, ratios, numbers) shall not be subject to grievance and arbitration.

5.11 Recognition of Treatable Problems. - The Employer and the Union recognize that
alcohol and chemical dependency are chronic and treatable conditions. The Employer and the
Union support efforts which wili enable the chemically impaired employee to remain employed
so long as performance expectations are maintained and the employee does not require
supervision in a position where working independently is a part of the employce’s job
responsibilities.

Efforts should be made by the employee to identify these conditions and the treatment options at

13

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 29 of 72

an early stage to prevent or minimize erosion in work performance when applicable. The
Employer and the Union will encourage and support employce participation in the State
substance abuse monitoring program, including individually tailored return to work agreements,
through which employees may seek confidential assistance in the resolution of chemical
dependency or other problems which may impact job performance.

The Employer further acknowledges that alcoholism and chemical dependency are health
conditions for which the employee is eligible for accrued PTO/EIB and/or medical leave of
absence under the same terms as other health conditions provided the employee is participating
in an approved treatment/rehabilitation program.

It is the intention of the Employer to work with an employee to adjust their work schedule on an
ad hoc or temporary basis to support the chemically dependent employee’s participation in
prescribed treatment programs.

The Employer and the Union acknowledge that employees continue to be responsible for
maintaining satisfactory job performance and attendance and for compliance with the
Employer’s policies and procedures.

ARTICLE 6 - SENIORITY

6.1 Definition. Seniority will mean an employee’s continuous length of service as an
FTE’d employce with the Employer from most recent date of hire. Seniority will not apply to an
employee until completion of the required probationary period. Upon satisfactory completion of
this probationary period, the employee will be credited with seniority from most recent date of
hire.

6.1.1 Transfer from Other Providence Health System Facilities. Employees
transferring to the Employer from other Providence Health System (PHS) facilities will
be credited with seniority for time worked as an employee at those facilities for all
purposes if they have maintained continuous service.

6.1.2. Internal Upgrade. On occasion, employees with previous, continuous
experience with the Employer in one job classification may be promoted to a job
classification requiring higher qualifications (e.g. state licensing). For purposes of layoff
and recall, employees will be credited with seniority for one-third of the time worked in
different job classification. All other internal transfers will be credited with full seniority.

6.1.3 Seniority Rights of Non-Bargaining Unit Employees. | Employees outside
the bargaining unit will not use their seniority for job bidding or to displace (bump) a
bargaining unit employee out of a position during a layoff. After transferring into a
bargaining unit position, the employee will not have seniority rights for a period of six (6)
months.

6.2 Layoff Defined. A layoff is defined as a permanent or prolonged reduction in the
number of employees employed by the Employer resulting from a need for fewer employees as
determined by the Employer,

14

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 30 of 72

For a list of the job classifications see Appendix A.

6.3. Layoff Notification. Prior to implementing the provisions of this section, the Employer
will seck volunteers for layoff or voluntary leaves of absence from among those employees
affected by the layoff.

Open (vacant) positions requiring comparable skills will not be filled during the period
beginning with the notice of layoff through the completion of the layoff process.

The layoff will be communicated in writing to the Union and to employees in the affected job
classification at least twenty-one (21) days prior to the layoff except for unforeseeable conditions
preventing such notice which are beyond the Employer’s control.

Any employee who will be laid off as a result of this process will receive at least fourteen (14)
days’ advance notice of layoff (or pay in lieu thereof for scheduled work days missed) with a
copy of notice given to the Union.

Subject to skill, competence and ability being substantially equal in the opinion of the Employer
based upon objective, job-relevant criteria, any temporaries, agency/travelers or probationary
employees affected will be the first to be laid off.

Upon request, the parties will meet for the purpose of reviewing the order of layoff.

6.4 Job Classification Layoff. Ifa layoff is determined by the Employer to be necessary
for a given job classification in a specific location, the least senior employee(s) in the job
classification in that location will be designated for layoff providing skill, competence and ability
are considered substantially equal in the opinion of the Employer, based upon objective job-
relevant criteria.

Employees with three (3) or more years of seniority in their job classification who are laid off
from their assigned location may exercise their seniority to displace the least senior employee in
their classification, in the other locations, provided the displaced employee has less seniority and
that skill, competence and ability are considered substantially equal in the opinion of the
Employer, based upon objective, job- relevant criteria.

If the layoff results in a restructuring of positions within the classification, then Article 6.5 will
apply.

Employees who are not assigned a position may select a position from a listing of vacant
- positions within the Agency, providing the employee is qualified for the position in the opinion
of the Employer, or the employee may take voluntary layoff.

An employee may choose voluntary layoff rather than bid on a position.

If the number of employees choosing voluntary layoff exceeds the number of employees to be
laid off, seniority will determine which employees will actually be laid off.

An employee may choose to remain on the recall list (6.8) for up to 12 months unless a job

{5

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 31 of 72

comparable to theirs in rate of pay, shift, job classification, FTE and location becomes available
in the interim.

65 Restructuring. In the event of a restructure (i.e. hours per day or skill mix) of an
existing job classification at a specific location, the Employer will determine the number of full-
time and part-time FTE’s required for the restructured job classification at that location.

Prior to changing schedule/job assignments, the Employer will meet with the employees of the
affected job classification(s) to discuss the reconfiguration of the FTE’s and the intended
changes.

A listing of the FTE’s for the restructured job classification, including any qualification
requirements, will be posted in the affected location for a least seven consecutive (7) days.
Employees shall submit written preference lists (provided by the Employer) for the posted
positions and/or schedules.

Other vacant positions within the Agency will also be posted on the Communication Board at
that time.

Based upon these preference lists, the Employer will assign employees to positions in the
restructured job classification based upon seniority, providing skill, competence and ability are
considered substantially equal in the opinion of the Employer, based upon objective, job-relevant
criteria.

Employees who are not assigned a position in the restructured job classification may select a
position from a listing of vacant positions within the Agency for which the employee is qualified
or take layoff and be placed on the recall roster.

If the number of employees choosing voluntary layoff exceeds the number of employees to be
laid off, seniority will determine who will actually be laid off.

6.6 Orientation of Current Employees. In the event of a re-bid, an employee will be eligible
for a position if in the Employer’s opinion, based upon objective job-relevant criteria, the
employee can become oriented to the vacant position within four consecutive (4) weeks.

If the employee does not achieve a satisfactory level of performance within the four (4) weeks
orientation in the judgment of the Employer, based upon objective job-relevant criteria, the
employee will be subject to layoff without further notice.

6.7. Seniority Rosters. If a layoff is announced, a current seniority roster by job
classification will be posted on the Communication Board in the affected location(s). A copy will
be immediately provided to the Union, along with a listing of any vacant positions.

The listing of the Employer’s vacant positions will include job classification, hours of work,
shift, location and FTE.

6.8 Recall. Employees on layoff status will be placed on a reinstatement roster for a
period of twelve (12) months from the date of layoff. Subject to the rights of employees who

16

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 32 of 72

have not been laid off who have greater seniority, when vacancies occur, employees will be
reinstated in the order of those with the most seniority, providing that skill, competency and
ability are considered substantially equal in the opinion of the employer, based upon established
job-relevant criteria. Any recall of employees out of seniority will be communicated to the Union
at the time of the recall. Acceptance of per diem work while on layoff will not affect an
employee’s recall rights.

Subject to the above qualifications and the requirements of 6.8.1, an employee on layoff wil! be
offered reinstatement to vacant positions in that employee’s job classification prior to any
employee being newly hired.

6.8.1 Notification to Employer. Employees on layoff must submit to the Employer a
written statement expressing a continuing interest in employment with the Agency. These
statements must be sent by certified mail to the Employer’s Human Resources
Department during the ten day period following: six (6) and nine (9) months of layoff
respectively.

 

If the employee (a) fails to meet this notification requirement by the specified dates or (b)
fails to keep the Employer notified of a current mailing address and home telephone
number in writing, then the employee’s name will be eliminated from the recall list. This
will terminate the Employer’s recall commitments.

6.9 | Termination. Seniority will terminate (a) upon cessation of the employment relationship
(for example, discharge, resignation, retirement, refusal to accept a comparable job opening
offered by the Employer while on layoff), (b) after twelve (12) consecutive months of layoff or
(c) failure to comply with specified recall procedures (including the failure to comply with the
written notification requirements during layoff (6.8.1).

6.10 Low Census. Low census, for the purpose of this contract, is defined as an agency-wide
decline in work resulting in a temporary decrease in staffing.

During temporary periods of low census, the Employer will: first, send home any employees in
the affected job classification and location on overtime; second, ask for volunteers to take time
off, and third, send home per diems who are on the posted schedule for less than a block of one
week. If necessary, then implement the reduced staffing schedule below.

The Employer will endeavor to rotate low census equitably among all employces within a job
classification in a given work location, starting with the least senior employee, providing that
skills, competence, ability and availability are considered equal in the opinion of the Employer
based upon objective, job-relevant criteria. Per diems who are on posted schedules for a block of
one week or longer will be part of the rotation,

If an individual volunteers to take a low census day off, that day off will be counted for purposes
of the rotation list.

Employees placed on low census will have priority for any standby assignments.

By mutual agreement with the Employer, Employees may agree to trade their positions on the

17

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 33 of 72

rotation list with other employees in their job classification and location.
At the employee’s discretion, PTO may be used to offset low census hours.

Employer will not place employees on involuntary low census when contract, agency or other
service area staff are scheduled to perform work the employees to be low censused is qualified to
perform and willing to work.

Employees who are scheduled to work but are either canceled or released from duty due to low
census will continue to receive medical and dental insurance coverage. Further, low census hours
taken will be considered hours paid for the accrual of all non-retirement benefits.

6.11 Floating.
a. Temporary Reassignment within Providence SoundHomeCare & Hospice.

The employer will make a good faith effort to limit mandatory reassignment of staff to a
new geographical location. In the event of a temporary assignment (no more than seven
consecutive calendar days) to a new geographical location, the Employer will:

1. First seek volunteers for reassignment to other areas within Providence
SoundHomeCare & Hospice;

Assign per diems to the temporary assignment;

Assign staff with float duties;

non-case manager duties;

Assign staff with case manager duties. Any case manager assignment will be
rotated equitably amongst the staff in that job classification starting with the
least senior employee.

we wh

Any employee who is given a temporary assignment to a new geographic location will be
(a) given a patient load that is appropriate as defined by Letter of Understanding “Labor
Management” and “Staffing”, with consideration given to the employee’s travel time and
the type of patients to be cared for (new admissions, etc.); (b) given an assignment that is
as geographically contiguous as reasonably possible; and (c) informed of the anticipated
duration of the assignment. Any employee who feels that an alternate assignment creates
an undue hardship may raise such concern with his/her supervisor, and if not resolved,
with the Labor Management Committee.

6.12-— Change in FTE Status. Ifa reduction in FTE is determined by the Employer to be
necessary, the Employer will first seek volunteers from the job classification and location to
accomplish these changes. In the absence of an adequate number of volunteers, the least senior
employee(s) in the targeted job classification and location will receive the FTE reduction
providing that skill, competence, ability are considered equal in the opinion of the Employer
based upon objective job relevant criteria.

Any employee subject to an involuntary- reduction in their FTE will be given preference up to
their previous FTE if the Employer seeks to expand the hours of an existing FTE in the

18

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 34 of 72

employee’s job classification at that location.

Any employee subject to an involuntary reduction in their FTE of greater than a 0.2 FTE, or any
involuntary reduction resulting in a loss of employee or dependent medical insurance coverage,
will, if they continue working, have the same job rights as employees on the Recall Roster,
Article 6.8.

6.13 Comparable Job. — For the purpose of layoff, “comparable job” will be defined as
within a 0.2 FTE of the employee’s current position, in the same location, job classification, rate
of pay and shift.

ARTICLE 7 - HOURS OF WORK AND OVERTIME

7.1. WorkDay. The normal work day may consist of eight (8) hours’ work to be
completed within eight and one- half (8-1/2) consecutive hours, ten (10) hours work to be
completed within ten and one half (10-1/2) consecutive hours or twelve (12) hours work to be
completed within twelve and one half (12-1/2) consecutive hours, in accordance with
Appendices D and E.

7.2 Work Period. The normal work period will consist of forty (40) hours of work within a
seven (7) day period.

7.3. Work Schedules. Monthly clinical work schedules (i.e. hours and days) will be
posted ten (10) days prior to the beginning of the scheduled work period.

With the exception of emergency conditions involving patient care, including an unavailability
of qualified clinicians which was not reasonably anticipated at the time of the schedule posting
or low census conditions, individual scheduled hours of work set forth on the posted work
schedules may be changed only by mutual consent.

7.4 Alternative Work Schedules. An alternative schedule is defined as a work
schedule that requires a change, modification or waiver of any provisions of this Employment
Agreement.

Alternative work schedules may be established in writing by agreement between the Agency and
the employee(s) involved. Where work schedules other than the eight (8) hour day schedule are
utilized, the Employer shall have the right to revert back to the eight (8) hour day schedule or the
work schedule which was in effect immediately prior to the innovative work schedule after at
least thirty (30) days’ advance notice to employees.

7,5 Overtime. | Overtime will be compensated for at the rate of one and one-half (1 1/2)
times the regular.rate of pay for time worked beyond the normal 40 hour work week.

Time paid for but not worked will not count as time worked for purposes of computing overtime
pay.

The Employer will not use time off with pay as basis for scheduling an employee for extra hours
of work.

19

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 35 of 72

Overtime will be computed to the nearest five minutes.

There will be no pyramiding or duplication of overtime pay or premium pay paid at the rate of
time and one-half (1 1/2x).

All overtime must be pre-approved by the supervisor. The Employer and the Union agree that
overtime should be minimized. If overtime is required to meet patient needs, the Employer will
endeavor to give time off in the following week for the safety of both the employee and patient.

7.6 Meal/Rest Periods. Meal periods and rest periods will be administered in accordance
with state law (WAC 296-126-092). Employees will be allowed an unpaid meal period of one-
half (1/2) hour.

Employees required by the Employer to remain on duty during their meal period will be
compensated for such time at the appropriate rate of pay.

All employees will be allowed a rest period of fifteen (15) minutes on the Employer’s time, for
each four (4) hours of working time.

7.7. Report Pay. Employees who report for work as scheduled (unless otherwise notified in
advance) and are released from duty by the Employer because of low census will receive a
minimum of four (4) hours’ work at the regular rate of pay or three (3) hours pay. This
commitment shall not apply when the Employer has made a good faith effort to notify the
employee at least one (1) hour in advance of the scheduled day shift or one and one-half (1 1/2)
hours in advance of the scheduled evening or night shift. It shall be the responsibility of the
employee to notify the Agency of the employee’s current address and telephone number.

7.8 Weekends. The weekend will be defined as that period after 8:00 a.m. Saturday to 8:00
a.m, Monday except for employees whose regular start time is between 6:00 a.m. and 8:00 a.m.
whose weekend will end at their regular start time.

The Employer will make a good faith effort to avoid scheduling persons to regularly work
weekends who are not regularly scheduled to work weekends.

If weekend work is required above the employee’s FTE, the Employer will make a good faith
effort to give equivalent unpaid time off in the following week for safety of both employee and
patient.

This applies to weekend scheduled backup visits as well as to 24-hour weekend call.

7.9 Rest Between Shifts. In scheduling work assignments, the Employer will make a good
faith effort to avoid scheduling employees to work away from home with less than 12 hours off
duty between such scheduled work assignments. In scheduling work assignments for employees
on twelve (12) hour shifts, the Employer will make a good faith effort to avoid scheduling
employees to work away from home with less than 10 hours off duty between such scheduled
work assignments.

This Section will not apply to time spent for educational purposes, committee meetings, staff

20

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 36 of 72

meetings or to time spent on standby and callback assignments performed pursuant to Article 9,

Any work done at an employee’s personal residence will not be applied to Article 7.9 unless the
employee’s personal residence is their designated worksite and the employee is authorized to
work beyond the end of their required schedule.

If attendance at a staff meeting or in-service is required and there are ne other options, with prior
approval, the staff meeting or in-service will be considered time worked for purposes of this
section.

7.10 Shift Rotation. Routine shift rotation (i.c., days, evenings, nights) is not an approach to
staffing endorsed by the Employer. Except for emergency situations where it may be necessary
to provide safe patient care, shift rotation will not be utilized without mutual consent.

If such an occasion should ever occur, volunteers will be sought first.

If no one volunteers, the Employer will rotate shifts on an inverse seniority basis by
classification and location until the staff vacancies are filled.

ARTICLE 8 - COMPENSATION

8.1 Wage Rates. All employees covered by this Agreement will be compensated according
to the wage rates outlined in Appendix B. (See attached)

8.2. Wage Increases. Wage increases will be effective the first payroll period following
ratification, or the designated date, whichever is later.

Effective the first full pay period following ratification, implement new wage scales as in
Appendix B (attached) with new top step at 2.5% above previous top step.

Yr 1: First full pay period following ratification, 2.50%

Yr 2: First full pay period following 2/28/2018, 2.25%

Yr 3: First full pay period following 2/28/2019, 2.25%

Yr 4: First full pay period following 2/28/2020, 1.5%

8.3. Longevity Step Advancement. Advancement from one longevity step to the next
shall be effective on the first full pay period following each full-time and part-time employee’s
anniversary date of hire. Per diem employees will advance following 1664 hours of work.

8.4  Hire-In Rates. Employees hired during the term of this Agreement shall be given
a minimum of seventy percent (70%) credit for continuous recent experience in the same job
classification and one hundred percent (100%) credit for Providence Health System experience
in the same job classification. Registered Nurses, Physical Therapists, Occupational Therapists,
and Speech/Language Pathologists, Social Workers and Bereavement Counselors hired during
the term of this agreement shall be given 100% credit for continuous recent experience in the
same job classification. RNs will receive credit for previous LPN experience; 1 year credit for
every 2 years previous LPN experience. Continuous “recent experience” shall be defined as
recent and related experience, without a break in service, in the same job classification for an
organization determined to be relevant and comparable to the Employer by Human Resources or

21

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 37 of 72

the Employer’s Executive Director.

8.4.1 If at any time an employee is hired into a position at a rate higher than that of a
current employee(s) in the same position with the same or greater experience in the
opinion of the Employer, that current employee(s) shall be moved to the same step on the
wage scale as the newly hired employee, effective the first full pay period following the
hire date of the new employee.

ARTICLE 9 - OTHER COMPENSATION

9.1 Shift Differential. Employees assigned to work between 4:30 p.m. and 10:00 p.m. will
be paid a shift differential per hour over the hourly contract rates of pay as follows:

RN/OT/PT/SLP $2.50
LPN/PTA $2.50
MSW/Counselor $2.25
Home Health Aide $2.25
All other positions $2.25

Employees assigned to work between 10:00 p.m. and 7:00 a.m. will be paid a shift differential
per hour over the hourly contract rates of pay.

RN/OT/PT/SLP $3.50
LPN/PTA $3.50
MSW/Counselor $3.25
Home Health Aide $3.25
All other positions $3.25

Employees will be paid the shift differential only if four (4) or more hours are worked on the
designated shift.

9,2. Standby Pay. Employees placed on standby status off agency premises will be
compensated at the rate of three dollars ($3.00) per hour.

Standby duty will not be counted as hours worked for purposes of computing time between
shifts, longevity steps or benefits.

Employees on standby wil! be provided with signal devices, must respond to pages within fifteen
(15) minutes and able to report to work within one (1) hour.

9.3 Callback Pay. Any employee called back to work after completion of the
-employee’s regular work day will be compensated at the applicable rate of pay in addition to any
standby pay.

Travel time to and from the Agency shall not be considered time worked. Travel time to and
from the patient’s residence shall be considered time worked if the employee is compensated on
an hourly basis.

When called back, the employee will receive a minimum of three (3) hours work or pay in lieu
thereof.

22

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 38 of 72

The minimum callback hours will not apply when the employee reports for work in advance of
the assigned shift.

9,4 Charge Nurse Pay. Any nurse assigned the responsibility of a Charge Nurse and who
functions within a specific written job description, will receive a premium of one dollar ($1.00)
per hour for all hours worked in a charge capacity.

9.5 Preceptor Pay. Any employee assigned as a preceptor other than a lead will
receive a premium of one dollar ($1) per hour for all hours worked in the preceptor capacity.

9.6 Lead Pay. Any employee assigned as a lead will receive a premium of one dollar
($1.00) per hour for all hours worked in a lead assignment.

9.7. Weekend Premium Pay. Full time and part time employees will receive an additional
premium equal to 20% of the employee’s regular rate of pay for hours worked on the weekend.

Premium pay provided for in this section will not apply to time spent for educational purposes,
meetings, and/or nonproductive time for those employees not regularly scheduled to work
weekends.

9.8 Change in Classification. A change in classification will not alter an employee’s
accrued seniority for purposes of accrual of benefits.

9.9 Mileage. Employees will be reimbursed for the business use of their personal
automobiles at the standard mileage rate authorized by the United States Internal Revenue
Service (IRS).

9.10 Telephone Standby. Telephone time during standby status will be paid at the
employee’s regular rate of pay in the following manner:

in the aggregate, per assigned daily episode of duty:

1 minute to 60 minutes equals 1 hour pay;
61 minutes to 120 minutes equals 2 hours pay;
121 minutes to 180 minutes equals 3 hours pay.

9.11. Geographic Change. The Employer serves multiple geographic areas. Each employee
holding a regular FTE will be assigned to one of these areas as their primary area. Should an
employee receive an assignment in an area other than their primary area, their travel time, if
compensated on an hourly basis, and mileage will be counted from the office in their primary
area.

9.12 Certification Premium. Effective the first full pay period following 2/28/2018,
employees are eligible to earn a premium of seventy-five cents ($0.75) per hour for earning a
current certification from the following list and regularly working in his or her area of
certification. The premium will be paid effective the beginning of the first pay period after an
employee presents to Human Resources written evidence of the certification, and being so
assigned. The employee retains the responsibility for notifying the Employer, within a timely

23

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 39 of 72

manner, of each renewal of the certification in order to continue to receive this premium.
Employees holding multiple certification shall be eligible to receive only one certification
premium.

Eligible certifications include:

  
      

 

National Certification Board for Diabetes Certified Diabetes Educator
Educators

Hospice and Palliative Nursing Certified Hospice & Palliative CHPNA
iati Nursing Assistant _
Hospice and Palliative Nurses Certified Hospice & Palliative Nurse
Association

   
 

  

    
      

 

   
 

Counsel for Certification in Volunteer | Certified Volunteer Administration CVA
Administration Certification

 

 

 

Additional certifications may be approved by the appropriate service line Director.

ARTICLE 10 - PTO/EIB

10.1 Paid Time Off/Extended Iimess Bank. The Employer provides eligible employees
with the opportunity to have paid time off for various reasons including vacation, holidays,
personal time and illness. Vacation, holiday and personal time hours are accrued as PTO (Paid
Time Off) hours. Time off for extended illness is accrued as EIB (Extended I!Iness Bank) hours.

Full-time and part-time employees are eligible to accrue PTO and EIB hours based on their
regular straight-time hours worked each pay period up to a maximum of 40 hours per week and
2080 hours per year.

Accrual Schedule
Staff:

PTO/EIB accrual rates for full-time employees are as follows:

 

 

24

 

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 40 of 72

 

4 - 8.99 232 8.9231 348.00
408.00

 

 

 

 

 

 

 

 

 

 

 

, “6 : urs
4 - 8.99 8 2.46 1040 hours
+ 10 3.07 1040 hours

 

 

 

 

 

Paycheck stubs will indicate employees’ current PTO leave accumulation.

10.2. Extended Illness Bank (EIB). EIB hours will be used for days off work due to
illness or injury in the following circumstances:

a. EIB can be accessed immediately in the following situations:

* From the first day of employee hospitalization, or outpatient surgical procedure
where moderate sedation is used;

* From the first day off due to an employee’s accident or illness eligible for
Workers’ Compensation benefits.

b. A combination of PTO hours and EIB hours are used to continue an employee’s
pay in the event of illness or injury. PTO hours will be used for the first two (2) workdays
off due to the same illness or injury. If no PTO is accrued, the first two days absent will
be without pay. Beginning with the third workday absent, accrued EJB hours are used in
place of accrued PTO hours. (Employees scheduled to work 10-hour shifts or 12-hour
shifts may use EIB for illness or injury after the first 20 and/or 24 hours absent.)

10.3. PTOScheduling. | Employees are required to use accrued PTO for planned and
unplanned time off. Department management may approve or deny time off requests based on
department needs and work requirements. Employees are encouraged to appropriately plan the
use of their PTO accrual to ensure available PTO remains in their accrual bank for absences due
to short term illness and observed holidays. When accrued PTO and EIB (if applicable) is
exhausted, any remaining time off will be unpaid.

a. Employees are required to use accrued PTO time before requesting any unpaid
time off.
b. Employees may only request PTO to replace regularly scheduled hours, not to
exceed their normally scheduled work week hours.
PTO requests shall not be unreasonably denied.
PTO will begin accruing the first day of employment.
All PTO must be approved by a supervisor before it is taken.
All regularly scheduled RNs and LPNs will be required to be available for on-call at least three
(3) holidays per year. Per diem nurses are required to be available for two (2) holidays. One of

25

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 41 of 72

those holidays must be cither Christmas or Thanksgiving. Based on patient care needs,
schedulers in Thurston County may be required to be available on call for holidays that fall on a
Monday. In addition, based on regulatory requirements, other employees may be required to be
available on cail.

In those years when the holiday falls on a weekend, the requirement will be four (4) holidays for
regularly scheduled RNs and LPNs. Holiday assignments will be based on seniority and last
holiday worked. In order to cover holiday staffing requirements, staff may be required to work in
another county.

10.3.1 PTO — Request. Employees will present written requests for PTO as far in
advance as is possible, but not less than two (2) weeks before the work schedule is
posted, and no more than twelve (12) months in advance based on the first date of the
request.

PTO will be granted on a first come first served basis, if submitted on the same day, then
by seniority except that seniority will be considered on a rotating basis.

Employees will be notified in writing within two (2) weeks after the request is submitted
and receipt is acknowledged by the manager or designee as to whether the PTO is
approved. Monthly clinical work schedules will be posted in accordance with Article 7.3,
Work Schedules. Employees may obtain additional information regarding approved
PTOs on an as-needed basis from their supervisor.

10.3.2 PTO Prime Time.
Prime time will be defined as:

a. June 1 through September 30 of each year;
b. November 15 to January 10; and
c. March 21 to April 15.

Non-prime time will be defined as all other time periods outside those defined as prime
time.

PTO will be scheduled in such a manner as to provide adequate core staffing per work
area.

No more than three (3) consecutive calendar weeks of PTO may be granted during prime
time unless the employee has greater than seven (7) years of seniority in which case
additional consecutive weeks of annual leave may be granted during prime time.

Employees will not lose accrued PTO if a) the employee has requested time off no later than
October 31 and b) the Employer is unable to schedule the time off during the year.

10.4 Work on Holidays. All full-time, part-time and per diem employees who work on the
following holidays:

26

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 42 of 72

New Year’s Day
President’s Day
Memorial Day
Independence Day
Labor Day
Thanksgiving Day
Christmas Day

Employees will be paid at the rate of one and one-half (1 1%) times the employce’s regular rate of
pay for all hours /visits worked on the holiday.

When a department is open on the calendar date of the holiday, holiday pay shall be paid for
work performed on the calendar date of the holiday or for work performed on the observed
holiday.

When a department is closed on the calendar date of the holiday, but open on the day designated
by the Employer for observance of the holiday, holiday pay shall be paid for work performed on
the designated date for observance of the holiday.

In no event will an employee be eligible for holiday pay on both the observed and the actual
holiday.

10.5 Rotation of Holiday Work. Holiday work will be rotated by the Employer to the extent
possible.

10.6 Payment Upon Resignation. After completion of one (1) year of employment,
employees will be paid upon resignation of employment for all PTO accrued but unused.

This is provided that this provision will not apply to those employees who resign their
employment without giving the required fourteen (14) days’ prior written notice, or to those
employees who are discharged for cause. Acknowledging emergencies do develop that prevent
full compliance with the notice provisions of this section as a result of circumstances beyond an
employee’s control, payment of accrued unused PTO will be decided on the facts and
circumstances of the individual case.

16.7 Pay Rate. PTO pay will be paid at the employee’s regular rate of pay.

10.8 Notification. Employees will notify their supervisor or designee not less than one and
one half (1 %) hours in advance of the employee’s scheduled shift if the empioyee is unable to
report for duty as scheduled. ae

Employees scheduled to work an evening or night shift will notify the supervisor or designee not
less than three (3) hours prior to the start of shift.

Failure to comply with the above specified notification requirements may result in loss of paid
time for that day and/or disciplinary action.

10.9 Proof of Iliness. Prior to payment for time off for illness, reasonable proof of illness

27

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 43 of 72

may be required. Proven abuse of paid leave may be grounds for discharge.

10.10 Return to Work. |The Employer may require physician/health care professional’s
documentation and release to return to work for any absences lasting three (3} days or longer.

ARTICLE 11 - HEALTH AND SAFETY

11.1 Health & Safety. | The Agency will maintain a Safety Committee in accordance with
all regulatory requirements. Employees are encouraged to report any unsafe conditions to their
supervisors and the Safety Committee.

11.2 Health and Safety Protections. Health and safety being critical concerns of the
Employer and Employees, the Employer will provide the following:

a) Hepatitis Titer and Hepatitis Vaccine

New employees who are providing patient care are encouraged to accept a
Hepatitis Titer and Hepatitis B vaccine according CDC infection control guide
lines for health care workers. This would apply to those employees who may be
exposed to blood, body fluids or sharp instruments.

The Hepatitis B vaccine will be available at no cost through the employer to
employees who are routinely exposed to blood, body fluids, or sharp instruments.

b) Tuberculosis Exposure Control Program

All employees working in patient care areas will be provided with TB
screening/testing according to the Washington State Department of Labor and
Department of Health following CDC guide lines for Tuberculosis Prevention and
Treatment.

All employees working in patient care areas will have tuberculosis screening at
hire. In the event of a positive reaction to the tuberculosis test the employer will
follow the CDC guidelines for retesting and X-ray if indicated. Any employee

who has a positive tuberculosis test as a result of an occupational exposure will be
referred to an appropriate medical specialist for follow up. Cost of the
tuberculosis testing, medical follow-up, and x-ray when required will be paid for
by the Employer or Employer’s Worker’s compensation plan, whichever is
appropriate

c) Security

Security services will be available in accord with agency policy to accompany
clinical staff on visits when safety and security of staff are in question. Security
services are available for telephone contact when staff are making weekend,
evening or late night visits and a need exists for someone to know their
whereabouts.

28

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 44 of 72

ARTICLE 12 - MEDICAL AND INSURANCE BENEFITS

12.1 Health, Life and Long-Term Disability. Effective beginning the date of hire or from
the effective date in a benefits eligible status, full time and part time employees with a .5 FTE and
above will participate in the PSHCH benefits plan which provides medical and dental coverage,
long-term disability insurance, supplemental employee life, accidental death/dismemberment and
dependent life insurance. Eligible employees will receive group medical/dental benefits subject
to the participation in the wellness initiative/health assessment of the Employer and based upon
whether their FTE status is from 0.5 to 0.74 FTE (74%) or from 0.75 to 1.0 FTE (100%).
Participation shall be subject to plan requirements.

12.1.1 All employees with a 0.75 FTE or greater who choose to cover dependents will be
eligible for the employer to pay at least 60% of the dependent core medical plan premium.

12.1.2 Medical Plan Assistance Program. The Medical Plan Assistance Program
(MPAP) provides financial assistance to employees in the form of free or reduced
medical plan premiums based on total taxable household income and the Federal Poverty
Level, as determined annually by the U.S. Department of Health and Human

Services. Unit employees will participate in the MPAP to the same extent as the majority
of other Agency employees.

12.2. OtherInsurance. The Employer will provide or self-insure Workers’ Compensation
Insurance and Unemployment Compensation Insurance in accordance with the laws of the State
of Washington.

12.3 Retirement Plan. Employees will participate in the Employer’s retirement plan as that
plan may be amended from time to time for all other plan participants. The union and employees
will be given at least 30 days’ notice of any change in the plan before the change is implemented.

12.4 Tax Deferred Annuity/Matching Plan, | The Employer shall continue in full force and
effect its tax deferred annuity (TDA) plan, making whatever changes may be required to comply
with applicable laws and regulations. The Employer will match the TDA contributions of
employees in accordance with the terms of its matching plan.

12.5 Plan Changes. In the event the Employer modifies its current plans or provides an
alternative plan(s); the Employer will review the plan changes with the Union prior to
implementation. The Employer shall notify the Union at least thirty (30) days prior to the
intended implementation date.

ARTICLE 13 - LEAVES OF ABSENCE

13.1 In General. All leaves of absence are to be requested from the Employer in writing as
far in advance as possible, stating the reason for the leave and the amount of time requested. A
written reply to grant or deny the request will be given by the Employer within thirty (30) days.
A leave of absence begins on the first day of absence from work.

29

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 45 of 72

13.2 Maternity Leave. A leave of absence will be granted upon request of the employee
for the period of disability for maternity purposes, without loss of benefits accrued to the date
such leave commences. This leave may be extended under the Health Leave of Absence or
Personal Leave of Absence policies.

If the employee’s absence from work for maternity reasons does not exceed the period of the
employee’s temporary physical disability, the employee will return to their prior position and
former full-time or part-time status. If an extension of the leave is granted, upon requesting
return to work, the employee will be offered the first available opening for which the employee
is qualified.

The employee may use previously accrued EIB during the period of disability and PTO
thereafter to the extent accrued during the maternity leave.

Medical insurance coverage will be continued while the employee is in a paid status, unless
coverage is provided by Section 13.3.

The Employer may require a statement from a licensed medical practitioner verifying the period
of physical disability and attesting to the employee’s capability to perform the work required of
the position.

13.3. Family Leave. Pursuant to the Family and Medical Leave Act of 1993 and
Washington state law, upon completion of twelve (12) calendar months of employment and at
least 1250 hours of actual work during the previous twelve (12) months an employee shall be
entitled to up to twelve (12) weeks of unpaid leave in a rolling twelve month period (calculated
backward) to: (a) care for the employee’s child after birth, or placement for adoption or foster
care; or (b) to care for the employee’s spouse, child either under the age of 18 or age 18 or older
and incapable of self-care because of a mental! or physical disability, or parent, who has a serious
health condition; or (c) for a serious health condition that makes the employee unable to perform
the employee’s job. The Employer shall maintain the Employer’s contribution to the employee’s
health benefits during this leave and shall reinstate the employee to the employee’s former or
equivalent position at the conclusion of the leave. The use of family leave shall not result in the
loss of any employment benefit that accrued prior to the commencement of the leave. Under
certain conditions, family leave may be taken intermittently or on a reduced work schedule.

If a leave qualifies under both federal and state law, the leave shall run concurrently as permitted
by law. Ordinarily, the employee must provide thirty (30) days’ advance notice to the Employer
when the leave is foreseeable. Family Leave shall be interpreted consistently with the conditions
and provisions of the state and federal law.

13.4 Washington Family Care Act. Subject to applicable state and federal laws, an
employee whose absence is necessitated by the need to care for a child of the employee under the
age of 18 or a child with a disability over the age of 18 with a health condition or a spouse,
parent, parent-in-law, or grandparent of the employee who has a serious or emergency health
condition will be required to use their choice of accrued, available PTO/EIB as applicable (see
Washington Family Care Act policy), at their current FTE level.

A physician’s certification and/or reports from a healthcare provider concerning the employee’s

30

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 46 of 72

family member’s (spouse, parent, parent-in-law, or grandparent) serious health or emergency
condition will be required.

A physician’s certification and/or reports from a healthcare provider concerning the employee’s
child’s health condition may be required.

13.5 Military Leave. Leave required for voluntary or involuntary military service shall
be granted in accordance with state and federal law. It will be granted without pay, without loss
of benefits accrued to the date such leave commences, and will not be considered part of the
employee’s earned PTO time unless the employee requests use of PTO time. Reemployment
rights shall be granted in accordance with state and federal law.

13.6 Jury Duty. Employees summoned for jury duty on scheduled work days will be paid
their regular wages in accordance with PSHCH policy. To be eligible for jury duty pay,
employees must give their department heads immediate notice of jury duty call and proof of
payment. Employees who serve as jurors will be administratively assigned to a day shift for the
duration of the jury duty.

13.6.1 Witness Leave. Any employee who is called to be a witness on behalf of
the Employer shall be paid for such time at the appropriate rate of pay, including any
applicable shift differential. In the event that an employee is subpoenaed to testify in any
other judicial proceeding, the employee will be given time off as required by the
subpoena, and will use accrued PTO or unpaid leave. Employees subpoenaed for
proceedings not involving the Employer will be given unpaid release time.

13.7. Bereavement Leave. Up to twenty-four (24) hours of paid leave (prorated for part-time
employees) in lieu of regularly scheduled work hours will be allowed for a death in the
immediate family. Leave will be taken within seven (7) calendar days of the day the employee
learned of the death and in any event within thirty (30) days of the death or service.

An additional two (2) days (PTO or unpaid leave) will be granted when the funeral service is
more than four hundred fifty (450) miles from the employee’s home office.

The term “immediate family” will include the following relatives of the employee: spouse, son
or daughter (or in-law), father or mother (or in-law), brother or sister (or in-law), stepparent,
stepchild, stepbrother, stepsister, grandparent, grandchild, or any person that was living together
in the same household in a relationship considered substantially comparable to any of the
aforementioned.

13.8 Leave Without Pay. Employees on a leave without pay will neither accrue nor lose
seniority during the leave of absence for purposes of benefits.

13.9 Leave With Pay. Leave with pay will not affect an employee’s compensation,
accrued hours, benefits or status with the Employer.

13.10 Return From Leave. If a leave of absence does not exceed thirty (30) days, the
employee will be entitled to return to the same position, work area held prior to the leave. Except
as otherwise provided for in this Article 14, employees who return to work on a timely basis in

31

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 47 of 72

accordance with an approved leave of absence agreement in excess of thirty (30) days will be
entitled to the first available opening for which the employee is qualified consistent with the
provisions of Section 5.9.

ARTICLE 14 - COMMITTEES

14.1 Labor-Management Committee. The Employer, together with the Union selected
representatives of the employees, will establish a Labor-Management Committee to assist with
issues of mutual concern.

The purpose of the Labor-Management Committee is to foster improved communications
between the Employer and the employees covered by this Agreement, to recommend solutions to
issues identified by the Committee; and to make recommendations for the improvement of
working conditions.

The Committee will be established on a permanent basis and will consist of four (4)
representatives of the Employer and four (4) representatives of the employees appointed by the
Union.

The Committee shall meet not less than bimonthly or as often as mutually deemed necessary.

The function of the Committee shall be advisory, except that by mutual agreement of both
parties, existing provisions of this contract may be modified to implement solutions to, and the
resolution of, issues of mutual concern.

14.2 Compensation. All meeting time served by employees on Employer-established
committees where attendance is required, as well as time spent by those committees established
by this Agreement will be considered time worked and will be paid at the appropriate contract
rate. Where the Employer makes a specific, written assignment to an employee to prepare for a
meeting outside of the employee’s regular work hours/assignment, the time spent within that
authorization shall be paid time.

14.3 Health & Safety. |The Agency will maintain a Safety Committee in accordance with
all regulatory requirements as provided in Article 11.1, Health & Safety.

ARTICLE 15 - STAFF DEVELOPMENT

15.1. Orientation. The objectives of orientation are to familiarize newly hired employees
with the objectives, philosophy and services of the Agency. New employees are to be oriented to
Agency policies and procedures and instructed as to their functions and responsibilities, as
defined in job descriptions. -

15.2 In-Service Education. The Agency shall maintain a regular and on-going in-
service education program to promote quality patient care and develop staff potential. The
Employer will endeavor to schedule such programs to be available for all staff.

Programs will be posted in advance and the posting will indicate if attendance is mandatory.

32

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 48 of 72

Employees required by the Employer to attend in service education during off duty hours will be
paid at the employee’s regular rate of pay.

The Employer will make a good faith effort to provide contact hours for continuing education
programs.

15.3 Approved Expenses. When the Employer requires the employee to participate in an
educational program (which do not include programs for maintaining licensure and specialty
certification), the Employer will pay approved expenses that are directly related to the program.

15.4 Education Leave/Professional Leave Time. Current information and skills are
imperative to the operation of the agency. Staff are encouraged to seek educational opportunities
relevant to their areas of responsibility.

Upon completion of the probationary period, employees classified as RN, LPN, MSW, OT, PT,
PTA, COTA, Bereavement Counselor or SLP may use up to four (4) paid education days or a
maximum of 32 hours per calendar year; all other employees may use up to two (2) paid
education days or a maximum of sixteen (16) hours per calendar year. Use of the leave is subject
to approval by their manager according to the parameters outlined in PSHCH’s policies.

Unused amounts of Education Leave/Professional Leave time may be carried over from one
calendar year to the following year only.

Such leave time will be subject to the scheduling requirements of the Employer. Educational/
professional leave time may be granted for partial days. Staff utilizing paid education days are
expected to provide staff in-services and/or share materials with the Agency.

Under special circumstances, managers may request that staff attend conferences or workshops
to represent the agency. When the request for attendance is from the agency, the time will not be
subtracted from the staff member’s education days and all associated costs of the conference will
be at the agency’s expense.

Subject to appropriate advance notice and scheduling requirements, Union Officers, Delegates
and Contract Committee members may use one (1) day per calendar year of their education
leave/professional leave time to attend union-sponsored training in leadership, representation and
dispute resolution.

15.5 Continuing Education and Professional Development Expenses. The Employer
acknowledges the need for continuing professional education for all full time and part time
clinical staff as identified in Appendix C. Employee requests for education funds should be
directed by the employee in writing to the employee’s manager.

Each calendar year the Employer will assist in the payment of expenses for continuing education
and professional development programs, such as course tuition, registration fees and certification
exams, up to the amount set forth for each such employee in the following reimbursement
schedule. Such financial assistance shall be subject to the approval of the subject matter and
verification of attendance and/or completion of the course.

33

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 49 of 72

 

 

Clinical Staff FTE [Dollars

Medical Social Worker 0.8 — 1.0 $800
Bereavement Counselor Physical 0.5 - 0.7 $500
(Therapist Occupational Therapist

Speech/Language Pathologist Staff 0.3-0.4 $300

INurse-RN/LPN

Certified Occupational Therapist
Assistant Physical Therapy

 

All other clinical staff listed in 0.81.0 $500

Appendix “C” 0.5 - 0.7 $250

 

 

 

 

 

The following funds will be made available to non-clinical staff.

 

 

 

 

 

 

 

FTE Dollars

0.8 - 1.0 $300.00
0.5 -0.7 $200.00
0.3 - 0.4 $150.00

 

Approval of use of the funds will depend on the following criteria:

Relevance to primary job responsibilities;

Ability to share information with other staff;

c. Consistency with plan established by employee and manager during annual performance
review.

d. At the request of the employee and with prior written approval from the appropriate

manager, unused Educational/Professional Development funds may be carried over from

one calendar year to the following calendar year only.

wm

ARTICLE 16 - GRIEVANCE PROCEDURE

16.1. Grievance Defined. A grievance is defined as an alleged breach of the terms and
conditions of this Agreement. It is the desire of the parties to this Agreement that grievances be
adjusted informally wherever possible and at the first level of supervision.

16.2 Time Limits. Time limits set forth in the following steps may only be extended by
“mutual written consent of the parties to this Agreement. A time limit which ends on a Saturday,
Sunday or a holiday designated in Section 10.4 above will be considered to end at 4:30 p.m. on
the next following business day.

Failure of an employee to file a grievance on a timely basis or to timely advance a grievance in
accordance with the time limits set forth below will constitute withdrawal of the grievance.

Failure of the Employer to comply with the time limits set forth below will result in the
grievance being automatically elevated to the next step without any action necessary on the part

34

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 50 of 72

of the employee, provided that the Union must specifically request arbitration as required by .
Article 16.3 Step 4.

16.3 Grievance Procedure. A grievance will be submitted subject to the following
grievance procedure:

Step 1. Immediate Supervisor,

If any employee has a grievance, the employee will first present the issue and proposed
resolution to the employee’s immediate supervisor within fourteen (14) calendar days from the
date the employee was or should have been aware that the grievance existed. Upon receipt
thereof, the immediate supervisor shall attempt to immediately resolve the problem and shall
respond in writing to the employee within ten (10) calendar days. A Union Delegate will be
present if requested by the employee. If the Union Delegate participates in the grievance
meeting, the Human Resources Manager or designee may also be present at this Step I meeting.
The supervisor will respond to the employee subsequent to that meeting.

Step 2. Department Manager.

If the matter is not resolved to the employee’s satisfaction at Step 1, the employee may present
the grievance in writing to the relevant manager (and/or designated representative) within seven
(7) calendar days of the immediate supervisor’s decision. The Manager (and/or designee) and
Human Resources Representative will meet with the employee and the Union
Delegate/Representative within seven (7) calendar days of receipt of the Step 2 grievance for the
purpose of resolving the grievance. The relevant manager will issue a written response within ten
(10) calendar days following the meeting.

Step 3. Director,

If the matter is not resolved at Step 2 to the employee’s satisfaction, the grievance may be
referred in writing to the Director (and/or designated representative) within seven (7) calendar
days of the Step 2 decision. The Director (and/or designee) and Human Resources
Representative will meet with the employee and the Union Delegate/Representative within seven
(7) calendar days of receipt of the Step 3 grievance for the purpose of resolving the grievance.
The Director (or designee) will issue a written response within ten (10) calendar days following
the meeting.

Step 4. Arbitration.

If the grievance is not settled on the basis of the foregoing procedures, and if the grievant and the
Union have complied with the specific time limitations specified in Steps 1, 2, 3 and 4, the Union
‘may submit the issue in writing to arbitration within fourteen (14) calendar days following the
receipt of the written reply from the Director or designee.

If the Agency and the Union fail to agree on an arbitrator, a list of eleven (11) arbitrators will be
requested from the Federal Mediation and Conciliation Service. The parties will thereupon
alternate in striking a name from the panel until one name remains. The person whose name
remains will be the arbitrator. Each party shall have the right to reject one (1) entire panel and

35

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 51 of 72

request, at their expense, another panel.

Any arbitrator accepting an assignment under this Article will endeavor to issue an award within
sixty (60) calendar days of the close of the hearing or the receipt of post-hearing briefs,
whichever is later. The Arbitrator’s decision will be final and binding on all parties. The
Arbitrator shall have no authority to decide staffing issues. The Arbitrator will have no authority
to add to, subtract from, or otherwise change or modify the provisions of this Agreement, but
will be authorized only to interpret existing provisions of this Agreement as they may apply to
the specific facts of the issue in dispute. The Arbitrator will have no authority to award punitive
damages, nor will the Arbitrator be authorized to make a back pay award for any period earlier
than the beginning of the pay period prior to the pay period in effect in which the grievance was
first presented to the Employer at Step 1 of this grievance procedure, However, this limitation
will not apply for any period the employee was unaware and could not have known that the
grievance existed.

Each party will bear one-half (1/2) of the fee of the arbitrator for an Award issued on a timely
basis and any other expense jointly incurred incident to the arbitration hearing. All other
expenses, including but not limited to legal fees, deposition costs, witness fees, and any and
every other cost related to the presentation of a party’s case in this or any other forum, will be
borne by the party incurring them, and neither party will be responsible for the expenses of
witnesses called by the other party.

ARTICLE 17 - MANAGEMENT RIGHTS

17.1 Management Rights. The Union recognizes that the Employer has the obligation of
serving the public with the highest quality of medical care, efficiently and economically and/or
to meet medical emergencies. The Union further recognizes the right of the Employer to operate
and manage the Agency, including, but not limited to the right to:

a) require standards of performance and maintain order and efficiency,

b) direct employees and determine job assignments and working schedules,

c) determine the materials and equipment to be used,

d) implement improved operational methods and procedures,

e) determine staffing requirements

f) determine the kind and location of facilities and services,

g) determine whether the whole or any part of the operation will continue to operate,

h) select and hire employees,

i) promote and transfer employees

--j) discipline, demote and discharge employees for just cause, provided however, the

Employer reserves the right to discharge any employee deemed to be incompetent in the
opinion of the Employer based upon objective, job-relevant criteria and exercised in good
faith,

k) lay off employees for lack of work,

1) recall employees

m) require reasonable overtime work

n) promulgate rules, regulations and personnel policies, provided that such rights shall not
be exercised so as to violate any of the specific provisions of this Agreement.

36

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 52 of 72

The parties recognize that the above statement of management responsibilities is for illustrative
purposes only and should not be construed as restrictive or interpreted so as to exclude those
prerogatives not mentioned which are inherent to the management function. All matters not
covered by the language of this Agreement shall be administered by the Employer on a unilateral
basis in accordance with such policies and procedures as it from time to time shall determine.

ARTICLE 18 - UNINTERRUPTED PATIENT CARE

18.1. No Strike—No Lockout. __ It is recognized that the Agency is engaged in a public
service requiring continuous operation and it is agreed that recognition of such an obligation of
continuous service is imposed upon both the employee and the Union.

During the term of this Agreement, neither the Union nor its members, agents, representatives,
employees or persons acting in concert with them will incite, encourage or participate in any
strike, picketing, walkout, slowdown, sympathy strike or other work stoppage of any nature
whatsoever.

In the event of any strike, picketing, walkout slowdown or other work stoppage or a threat
thereof the Union and its officers will do everything within their power to end or avert this. Any
employee participating in any strike, picketing, walkout, slowdown, sympathy strike or work
stoppage will be subject to immediate dismissal. The Employer agrees that, during this same
time period, there will be no lockouts.

ARTICLE 19 - GENERAL PROVISIONS

19.1. State and Federal Laws. This Agreement will be subject to all present and future
applicable federal and state laws, executive orders of the President of the United States or the
Governor of the State of Washington, and rules and regulations of governmental authority.
Should any provision or provisions become unlawful by virtue of the above or by declaration of
any court of competent jurisdiction, such action will not invalidate the entire Agreement. Any
provisions of this Agreement not declared invalid will remain in full force and effect for the term
of the Agreement. If any provision is held invalid, the Employer and Union will enter into
negotiations for the purpose, and solely for the purpose, of arriving at a mutually satisfactory
replacement for such provision.

19.2 Amendments. Any change or amendments to this Agreement will be in writing and duly
executed by the parties hereto.

(19.3 Past Practices. | Any and all agreements, written and verbal, previously entered into
between the parties hereto are mutually canceled and superseded by this Agreement. Unless
specifically provided herein to the contrary, past practices shall not be binding on the Employer.
The Employer agrees that it will not make any changes in past practices that would have the
effect of discriminating solely against members of the bargaining unit. The employer will
communicate any changes in past practices to the employee in advance of the change.

19.4 Complete Understanding. The parties acknowledge that during the negotiations which
resulted in this Agreement, ail had the unlimited right and opportunity to make demands and
proposals with respect to any subject or matter not removed by law from the area of collective

37

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 53 of 72

bargaining, and that the understandings and. agreements arrived.at by the parties after exercise of
‘that right and opportunity are set forth in this Agreement. Therefore, the Employer and the.
Union, for the term of this Agreement, each voluntarily:and unqualifiedly waives the rights, and
each agrees that the other shall not be obligated to. bargain collectively with respect to any
subject or matter not specifically discussed during negotiations or covered.in this. Agreement.
The parties further agree, however, that this Agreement may be amended by the mutual consent
of the parties in writing at any time during its tetm.

ARTICLE 20 - DURATION

20.1. Duration and Renewal. This Agreement shall become efféctive at 12:01 a.m..on the
first day of the first pay period beginning. on or after ratification and shall continue in full force
aod effect through and including 11:59 p.m. on August 31, 2020 and:shall continue in full force
from year to. year thereafter unless notice of desire to amend the Agreement is. served by ¢ither
party upon the other at least ninety (90) days prior to the date of expiration, If notice to amend is
given, negotiations shall commence within thirty (30) days following the notice; and this
Agreement shall remain in effect until the terms-of a new or atriended Agreement are apreéd
wpon: provided, however, that if notice.to amend is timely given, either party may at any time
thereafter notify the other in writing of its desire to terminate this.Agreement as of the date stated
in such notice to terminate, which date shail be subsequent to February. 28 of the year in which
such notice to.amend is timely given and at least-sixty (60) days subsequent to the giving of such
notice to terminate. .

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this
(ivewler &, day of 2017.

 

 

 

 

 

PROVIDENCE SOUNDHOMECARE & SEIU Healthcare] LS9NW
HOSPICE Anns

Chiba nt Hazan NOeane
Catherine Kozaix;Director of Hospice Diane Sosne, President. |

   

 

CU Moy nsharr—

J ilAAoynihan, Difeftor of Home Health

 

 

pera. isy-Adamne, Blreavedient
Counsetor

Veronics Villanueva, Volunteer Services

Assistant

38
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 54 of 72

a a

Sandra peterson, RN Home Health

 

 

Kathy Thofne-Mersereau, Scheduling Office
Assistant

Antoinette’ Taber, RN Home Health

39

 

 

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 55 of 72

PROVIDENCE SOUNDHOMECARE & HOSPICE AND

SERVICE EMPLOYEES INTERNATIONAL UNION DISTRICT 1199 NW

LETTER OF UNDERSTANDING

Union Membership: The Union and the Employer agree that those employees employed prior
to February 3, 1999 shall have the option of remaining non-members and shall have no
obligation to join the Union or to pay dues or to pay a fair share/representation fee or an
equivalent amount to a charity for the duration of this agreement; provided however, should such
an employee join the union after February 3, 1999, the employee shall comply with the
membership commitments of Article 2 thereafter.

Returning Injured Workers Back to Work.

The Union and the Employer both agree that employees injured in the workplace should be
retumed to active status when appropriate to do so. The employer will make reasonable efforts
to offer light duty to encourage injured employees to return to work if appropriate.

When an employee is eligible to receive payments under the Workers’ Compensation Act,
accrued PTO/EIB may be used to supplement such payments to make up the difference between
compensation received under the Workers’ Compensation Act and the employee’s regular rate of
pay, but not to exceed the net earnings the employee would have normally received during a
normal work week.

Employees who are on an FMLA leave due to their own serious health condition caused by an
on-the-job injury, will only be required to use sufficient paid leave (rounded up to the closest full
hour of leave) necessary to cover any of the employee’s contributions towards flex benefits.

Effective for injuries occurring subsequent to ratification, an employee who requests a health
leave of absence in addition to an approved FMLA due to a work related (compensable) injury
shall be offered the first available opening for which the employee has applied and is qualified
for an additional eight weeks beyond expiration of FMLA.

Labor Management Committee.

Within ninety (90) days of ratification, the Labor Management Committee will reconvene and
schedule training from Federal Mediation and Conciliation Services (FMCS) to cover such topics
_ as setting agenda items, conducting effective Committee meetings and establishing problem
solving methodologies. The parties recognize that resolving staffing issues is a priority for the
Committee. Accordingly, included in the FMCS training will be how to increase effectiveness in
addressing staffing issues and concerns. The parties agree to make staffing a standing meeting
agenda item.

The Labor Management Committee will discuss the definition of appropriate caseload
size/workload with consideration of such factors as:

40

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 56 of 72

Driving: mileage and/or time

Admissions

Complex clients and family scheduling issues
Team Meetings

Recertification and Resumption of care
Scheduling issues.

Iho aos

In addition, the Committee will consider appropriate guidelines regarding floating of employees
from their assigned primary area.

The Labor Management Committee will have as one of the agenda items staff recruitment and
retention. The Committee will, in a collaborative manner, brainstorm, consider and mutually
develop a list of projects that may including mentoring programs for new graduates, innovative
shifts, job shares and retraining as it pertains to retention.

Staffing. The Union and PSHCH acknowledge that together we endeavor to provide caseloads
and productivity standards consistent with providing quality health care services to the
community.

We also acknowledge that changes in acuity of patients, paperwork requirements, staff
availability and other caseload/productivity requirement issues can occur, requiring mutua!
understanding and communications. The parties agree that case managers shall manage their own
patient’s schedules and are responsible for assuring continuity of patient care.

The Employer will make a good faith effort to adjust daily patient assignments based on patient
care and/or departmental needs and in consideration for time spent:

e On day of Team Meetings

® New Admit (Home Health) — unless there is a designated Admissions Clinician
(Hospice)

Recertification

Resumption of care (Oasis Home Health — return from the hospital)

e For miles traveled

* Evidence based high acuity patients

Employees who have concerns about their caseload/productivity requirements are encouraged to
address the issues directly with their supervisor or designee. Many staffing/caseload issues, if
addressed with the supervisor at the time of occurrence, can be resolved through adjustments i in
assignments or through the use of other staffing resources.

After doing so, any employee(s) who are not satisfied with the supervisor/manager response to
the staffing concern may take their concerns to the Labor Management Committee for inclusion
on the meeting agenda.

The Labor Management Committee shall discuss the concerns. The Program Director of the
impacted or affected department and Human Resources shall be present at the meeting where the
issue is discussed.

41

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 57 of 72

The Labor Management Committee shall discuss the concerns and shall make written advisory
recommendations on ways to resolve the issues. Responses to the recommendations will be
presented to the Labor Management Committee members in writing.

Final staffing decisions shall be made by the Program Director, in consultation with the Service
Line VP. .

The determination of staffing/caseload/productivity requirements shall not be subject to
grievance and/or arbitration nor shall utilizing this process affect an employee’s performance
evaluations or be the subject of discipline.

Signing Bonus. Effective the first full pay period following date of ratification, all employees
will receive a lump sum bonus of $500 prorated by FTE with a minimum bonus of $250 for part-
time and per diems (less any required deductions). Payment of individuals is contingent upon
being actively employed at the time of ratification and at the time of payment.

Base Step. Any employee who is on Lawson step | at the time of ratification will be moved to
Lawson step 2.

Medica! Benefits.

2017 & 2018 Medical Benefits. The Employer agrees to offer the 2016 HRA, the HSA, and
Group Health HMO, dental and vision coverage in 2017 and 2018. In 2017 and 2018, for
medical insurance, health incentive funding (including the Group Health premium credit) for
each of the medical plans will not be reduced; there will be no changes to the plan annual in-
network deductibles, or in-network out-of-pocket maximums. In 2017 and 2018, the percentage
of employee premium contributions for employee only coverage and dependent coverage will
not change for medical, dental and vision. Material plan design changes will not be made unless
required to comply with federaily mandated Health Care Reform or other applicable law or
regulation. Changes in networks or health care providers available under existing plans shall not
be considered a material reduction in benefits during this agreement. The parties also agree that
the Employer does not have an obligation to bargain over changes required by applicable law or
regulation (e.g. Health Care Reform) although the Union may ask to bargain over the effects of
such changes.

For 2019, premiums will not increase by more than 10% from 2018 rates. The parties agree that
Article 11.1, Health Benefits, may be opened for bargaining in good faith by the Union if there
are material reductions in benefits under the plans offered by the Employer, and/or material
increases in in-network deductibles, or in-network out-of-pocket maximums, and the amount of
premium percentage, or a material reduction in the employer contributions under the health
incentive program (excluding those required by law or regulation). Changes in networks or
healthcare providers, available under existing plans shall not be considered a material reduction
in benefit during this Agreement. The Employer agrees to provide written notice of benefit plan
changes or before September 15, of the applicable year, at which point, upon the request of the
Union, only Article 11.1 may be reopened for negotiation.

For benefit year 2020, premiums will not increase by more than 10% on a blended average basis,

42.

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 58 of 72

meaning for some categories that increases may be greater than 10% or others less than

10%. The parties agree that Article 11.1, Health Benefits, may be opened for bargaining in
good faith by the Union if there are material reductions in benefits under the plans offered by the
Employer, and/or material increases in in-network deductibles, or in-network out-of-pocket
maximums, and the amount of premium percentage, or a material reduction in the employer
contributions under the health incentive program (excluding those required by law or
regulation), Changes in networks or healthcare providers, available under existing plans shall
not be considered a material reduction in benefit during this Agreement. The Employer agrees to
provide written notice of benefit plan changes or before September 15, of the applicable year, at
which point, upon the request of the Union, only Article 11.1 may be reopened for negotiation.

The parties also agree that the Employer does not have an obligation to bargain over changes
required by applicable law or regulation (e.g. Health Care Reform) although the Union may ask
to bargain over the effects of such changes.

43

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 59 of 72

APPENDIX “A”
To the Agreement Between PROVIDENCE SOUNDHOMECARE & HOSPICE and
SERVICE EMPLOYEES INTERNATIONAL UNION DISTRICT 1199 NW
Bargaining Unit Defined

Bargaining Unit position classifications include: All full time, part time and per diem
professional and nonprofessional employees employed by the Employer including Staff Nurse-
RN, Staff Nurse-LPN, RN Team Leader, RN Liaison, RN Triage, RN/LPN Authorization Case
Manager — RN/LPN Intake Coordinator, LPN Clinical Coordinator, Medical Social Worker,
Occupational Therapist, Physical Therapist, Speech/Language Pathologist, Community Health
Worker, Hospice Spiritual Care Coordinator, Bereavement Services Counselor, Bereavement
Services Assistant, Volunteer Services Coordinator, Home Health Aide, Certified Occupational
Therapy Assistant, Physical Therapy Assistant, Clinical Staffing Coordinator, Clinical Support
Secretary, Receptionist, Volunteer Services Assistant, Materials Management Clerk, Materials
Management Lead, Medical Records Coordinator, Medical Records Clerk, excluding all business

office clericals, managerial employees, confidential employees, guards and supervisors as
defined by the Act.

44.

 

 
 

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 60 of 72

oP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sse | tree | reer | 69 TP | OT Or | cose | TELE | 9OSE | 99SE | Ze veE | 96'EE | STE | TECE | SSTE | LEOE | TOO | 9e6z
poze | OF~Z | 6S tZ | GOT? | GEO | EFET | OGRT | OZ'ST | OZ'ST | LL ZT | LECT | BOOT | GS'9T | BEOT | BEST | BEST | BEST
ott | Or tz | 68OZ | GODT | JE GT | ENST | OSLT | OZ ZT | OTLE | £L'9T | LEST | BEST | SS'ST | BEST | BEST | BEST | BEST
gf7¢ | ESTZ | TETZ | TS'0Z | 946 | TOT | SZBT | ESLT | ESAT | OTZT | O9'ST | TEST | O6'ST | TS°ST | BEST | BEST | BEST
SEZ | 4672 | Tez | soz | S207 | 96ST | LT ET | EST | EMBL | SEAT | PS LT | TELAT | OL9T | TEST | OST | ESST | BEST
psez | 2672 | tyzZ | sotz | sz'0z | 96'ET | AT GT | EST | Ev'ST | BELT | PS ZT | TT LT | 04ST | TEST | OG'ST | ESST | BEST
se'sz | Ezz | ET ve | Tez | sez | OS'EZ | pI | SB'GT | GBGT | YEGT | ORT | EP'RT | BELT | PSLT | TEZt | 02ST | TEST
eo'6z | Taez | otee | tozz | co9z | wOSZ | 9ORE | ET'EZ | ET'EZ | L5°¢z | Zoe | Le TC 3 9EOE | SPO | PEGT | PPT | £6°8T
pets | zoe | E“ez | eagz | ES 4Z | GHOST | PERSE | OP He | SHE | SB Ee | LTE | Cece | BTA | EMTS | LOTS | A5°07 | BONE
ezte | coe | e26z | assez | ESzz | GrOz | PR's? | OFZ | OPC | SBEZ | ceEt | CLS | STA | EMT | LOT? | Lo0¢ | SON
pzte | Zoe | Eeee | 8a°ez | Ese |) Gro | vse | OR PZ | OPPZ | OBE? | ATET | CLeZ | ST Ce | ENTS | ATZ | L902 | e002
pCle | 2poe | ez'ez | eoez | ESze | ergs | pes | GbE | OP PE | OBES | ATE | CL TE | STZ | EDT | LOT | 45°02 | 80°02
pete | £P OS | e£6Z | BSBZ | ELZ | 6e'9Z | PH'SZ | OPE | Ie | OB EZ | LoEe | CL | OTe | EMT? | LOT? | Lsac | sO0e
TOBE | BOLE | LTGE | ZBVE | EGVEE | SZ ZE | ZE0E | BLEc | BLE | POGZ | SEsc | EMLT | 4697 | TEM? | SSC | CO'Se | EPP
TOBE | BOLE | LEGE | CBWE | EVEE | GTTZE | Le OE | BLEz | 2°67 | POET | SE'BT | EMLC | LO9C | ZEN | BIST | COSC | Ere
Sip | zror | esp | Ope | CGE | GEEP | OBer | POP | PO TH | ET TY | Er'Or | TI6E | BL8E | OO'BE | GTLE | SESE | ESSE
Bole | tor | £7Sb | OP br | Seer | GE Er | OF eH 1 POT | PO'Ch | Ec Tr | Evor | Tee | eee | OOBE | GTLE | SEDE | ESSE
solv | tor | cos | Ob br | coer | BEEP | OF er | HOCH | POCH | EC Tr | EP Or | TI6E | SLBE | OO'BE | ETLE | SEVE | ESSE

 

 

 

 

 

 

 

 

 

JIVISNU 2
C1 1YT1D LNIWFOVNVA STVINSLYIN 188
WYIID SGUODAY WIIdGIN gs

30IW HLTW3H3INOH WB

AYWLBYDIS 1HOddNS TYOINITO

ASS¥ SDAS YISLNTIOA

Lss¥ 301d30 ONIINGIHIS

GYOOD SAS HITLNMIOA

SSW AdVYSHL TWOISAHd

LNWISISSY WEL

ISS SOAS INSW3AVaNaa

GYOOD TY2INITO Nd

Nd

YAYOM TWIDOS TwIIGaN
YOTSSNNOD LNIWIAVaNaS
ISldVY3HL HDIgdS
ISIdVU3HL TWOISAHd
ISIdVYSHL TWNOLLYdN990

+ FT tf FT FM HY KY MS

=f
wm

a as nm mM

 

 

 

 

L10Z/9/8 SAD99IFA

OHS “AN 6611 LORELSIC Pu? FOIdSOH ¥Y TAVOAMOHAINANOS FONACIAOUd

«A> XIGNAdd V¥

uaaMmjag JUSWUaeIsY SU} OL,
 

19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 61 of 72

Case 3

oF

 

 

 

 

dAVIS NY 2

C1 YS1D LNINSOVNY STVINELVI 18
g
WYAID SGUCDIN WIAA g

 

 

 

 

 

 

 

 

 

JQIV HLTWSJH JWOH OV

AUVLIYDAS LHOddNS TWOINITD
ASSY SDAS HIFLNTIOA

SS¥ 31440 ONTANGSHIS
GYOOD SOAS HAALNNIOA
LSSV AdVHSHL TVOISAHd
INVISISSV AVS.

Assy SDAS LNGAISAWSYSd
QYOG2 TWIINITD Nd?

 

tT tr tT tT Fn YH Se he

Ndi

 

YDYOM WhO0s WIGS

 

 

 

YOUISNNOS LNIWSAV Sasa
LSIdWHaHL HOdadS
LSidVaSHL TWOISAHd

 

 

9S'9or | SrSr | tery | ESzy | IOTr | OSEE | PELE | GP'9E |] GP'S | SSSE | CAPE | OGEE | POEE | SCE | OTE | GIDE | co'6z
EpEZ | SCC | GETZ | pate | OF Oz | soz | O€ GT | GS'ST | GS'ST | ST'ST | PLZT | FELT | PEGE | ELST | ELST | ELOT | 4°9T
€r'7Z | SB TZ | 9ST | vSOF | OFT | SOT | OF BT | GSE | GSLT | STAT | PLOT | PEST | PEST | ELST | ELST | ELST | 2ST
eezz | ze7z | eZ TZ | 46°07 | O2'07 | wrET | 49ST | ZE°LT | COLT | BHAT | LOLT | BOOT | SOT | GBST | ELST | ELST | ELST
Lovz | 6pez | tecz | co'ze | zzz | Teor | OO'GT | HRRT | PBST | BERT | COLT | BHAT | BO°LT | B9°9T | 9Z°OT | BRST | ELST
ZOvZ | 6p'Et | Te zz | coz | Z2'TZ | Troe | O9'ST | PAST | HB BT | BEST | CaLT | GH'LT | BOLT | BOOT | 9Z9OT | BBST | ELST
zwesz | 6z'sz | £9°re | ELET | SEZ | BETZ | OTTZ | GEO? | CE'OT | OFT | Ex OT | PAST | BERT | ESAT | GPT | BOLT | BIST
BT OE | 9PG2 | ELBe | ZHL7 | T99Z | OST | OO HZ | SOE | SET | BNET | TIE | SETS | EV TZ | FEO? | GEO | SST | Oro
¥G'TE | OT TE | OF'OS | 22°62 | STeZ | GO'Ze | TOSZ | TOSZ | TOSS | Ov? | BLES | ETE | 99'7ZZ | CV ez | HTS | COTS | E502
rete | 9D te | OroEs | 7Z'EZ | ST'BZ | GOLZ | TOOT | TOSz | To'sZ | OP Pe | GLEE | ET ES | 99 Ce | CT cee | PST? | EO TZ | ESO
paTe | Otte | Ov'oOs | Ze°62 | ST Sz | GO'Lz | TO9e | TO'Sz | TO'SZ | OF'Pe | LET | EC EC | Nee | CCS | PST? | COT? | ESOC
PETE | OTE | OPE | 22°67 | STZ | 60°42 | TO9Z | ToSzZ | TOSZ | O PZ | GLEt | EET | 99'Ce | CT'ee | PSTS | EDT? | ESO
PETE | OTTE | OF'OE | ZZGZ | ST SZ | 60°47 | Too | TOSe | Tose | Or Pe | OLEe | ECE | 99'CZ | CT | PST | EOT? | ESOT
éege | T6ce | 869 | O9'SE | Bz PE | BEE | ZO TE | SHOE | SHOE | 69°62 | GERC | STC | S27 | T6'9e | GEC | OS'Se | BSH
ABBE | TELE | BG9E | ONGE | Sz PE | SETE | LITE | SHOE | SHOE | 69GZ | GOST | SEBZ | BS Le | Tog | SeOe | GS'SZ | BePe
Sosp | orLb | 6t9y | ISP | Ce'br | Le vr | CB Er | GO Cr | 66 Zr | OT cy | vE TH | OS OP | SIGE | GABE | COVE | LTE | CE 9E
sosp | Orde | 6cor | oPSr | Zeer | Levy | 2r Er | Geer | Geer | OT Ce | PET | OS OF | S9'GE | SBE | EO'RE | AT LE | CESE
S98 | ory | 62'9or | OPS | Z6br | ZE'PP | ZS Er | Goch | 6ECh | ST Ch | PEED | OS'Ob | SO'GE | OB'RE | EORE | AT ZE | EE OE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

et om dm

ISIdVYaHL TYNOLL Yd N30

 

8L0C/82/e PANOAA

OIAS ‘AN 6611 LORLLSIC Pull FOIdSOH ¥ TAVOFINOHANNOS FONG AOUd

«fl» Xipueddy

Usemjag jaUIsaIsy ay} OF,
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 62 of 72

47

 
 

19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 63 of 72

Case 3

8V

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1olp | Spor |] ZeSr | 6S Er | OTP | GEOr | G2'BE | BELE | BTLE | SEVE | OSSE | GOVE | BLEE | GOZE | ATCE | SETE | GSE
eget | Zee | pe7z | OO'TZ | SZ TZ | Sh OZ | TLGT | 66ST | GST | PSST | CTBT | TLZT | OF'LT | BOLT | BOLT | BOLE | BOLT
ce7z | 2ecz | ve'tz | ooTz | sz70z | SyeT | TLST | BEAT | GOAT | HS'ZT | CT ZT | TL°9T | DEST | BOOT | 8O°9T | BO'ST | BOOT
GEEZ | ERT | Bez | py TZ | S907 | SBGT | GO'ET | ZEST | CERT | LELT | SH'ZT | SO'LT | EDOT | CEST | BOOT | SOOT | BOOT
Tore | ZOpZ | EWES | EST | OL TS | £807 | pOOT | 9e"GT | SZ'ET | GL'BT | CERT | BVT | SP'ZT | BOLT | EDST | Pe'OT | BO'ST
Tov2 | ZO'vzZ | Ev EZ | Ss'ZzZ | OLTS | LOS | PONT | ZEST | ST ET | GLBT | CEST | BELT | SPAT | QO'ZT | EXOT | PEST | BOOT
os9z | 98°67 i €zsz | Oz RZ | GEEZ | Lee? | AS TZ | 9207 | 9L'0Z | Ste | 9LET | 97ST | GL'ST | CEST | BELT | GPLT | BOAT
£@0E | ZVOE | SE6z | PZBe | Tez | BLOT | ST'ST | Slve | ST He | ODE? | EO'EZ | HH'TE | TET? | BETC | SBC | EEOC | Pa ET
gyze | 9s'Te | sO'TE | Baez | B48z | OL'Z7 | O9'9Z | £S°SZ | £5°S7 | Sows | CEP | SLE | ATE | CO ee | COC? | OST | GEO
agyze | 98 TE | BO'TE | Beez | Bae | OL'LZ | O9'9T | £9°SZ | LOSz | Soe | CEH | SLES | ATES | core? | COE | OS TZ | GEO
gyze | ose | so'TE | seez | Base | OL'27 | OF'9T | 4E°SZ | ZEST | Soe | EE HZ | SLEZ | ATES | eoee | CO | OS Te | GE
99'ze | oe'te | s0'TE | es6z | a2°ez | OL Ze | OFOT | LSS7z | Z5°Sz | Seve | CePe | SLES | LT EC | e922 | COC | OS Te | 6602
go Ze | GE TE | BOTE | Bae | 8L8z | OLZz | O99 | £6°SZ | AS°SZ | SE've | Ewe | SLES | AVES | CHE | COC | OST? | GOO
ples | 94°8E | TELE | OP'OE | SOSE | TL'EE | BETE | ITE | PITE | 9E'CE | PIGZ | GB ee | OTC | Ca'Le | GBI | LTC | PSS
pees | 92°8¢ | T82E | OV'IE | SOSE | ZLEE | SETE | PETE | PT TE | EOE | PFET | GEBe | OZ'BZ | eS'LZ | GB'OZ | LT9e | PSG
peep | eosr | eve | sror | tosh ] LeSsv | Is rr | 96h | 9G'EP | TL Er | Leer | Tr te | pS‘OP | EZ'GE | GERE | TOSE | SEL
rlep | eo er | cevr | spor | cece | ce cr | Teer | o6'Ep | I6'EP | TPE | L7H | Ee Th | PS'Or | EL'GE | GSE | TORE | STE
piby | Ser | fe Ly | BP'Sop | cosy | Zor | Terr | OBEY | IG EP | Ther | Ze Cr | Te Te | PSO | ELGE | G8BE | TOBE | ST LE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4401S NYC
G1 AYTTS LNIWIOVNVIA STVINSLVIA 1d

WaT SAYIN WIGAN gf

Z0IVHLIVSH SINGH OV

AMV LIYDAS LYOdd NS WINNS
LSS SOAS YASLNNIOA

LSS¥ 431d40 ONTINGSHIS
OYOO3 SIAS YSSLNITIOA
ASSV AdVHdHL WOISAHd
ENWALSISSY ARWAL

ASSV SOAS LNZINJAVSYS8
QYOO3 TWOINTTD Nd

NdT

YUDYOM 1VIDOS TWOIGJIN OV.

+ ct +t +t Tm oe ew wD

YOTISNNOD LNAWSFAVSYI8
AStdVY3HL H934dS
ISid¥HSHL WOIISAHd
SldVusHl TYNOILVdN330

sa od oA OHM

 

610C/82/e FANSST

OISS ‘AN 6611 LORLLSIC Pue FOIdSOH % AUAVOEWOHGNNOS JONACIAOUd

«>, Ipueddy

UWaeMJag JWSUISAIsy It} OT,

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 64 of 72

49

 
 

19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 65 of 72

Case 3

Os

 

 

 

JAVAS NY C

7 443719 LNFIASYNVIA SIVIMSLVIN 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

zeer | Stér | 00'S | parr | T9'ZP | OO Te | ZEGE | PELE | ELE | OO'9E | EO9E | ATSE | G2 PE | BEE | SIE | SETE | SOTE
f@yz | TLEZ | LET | TET | SST? | £207 | GEST | 9Z GE | OZ'GT | OST | BERT | 9ELT | USAT | CELT | CELT | CELT | CELT
évez | tet | 2V7z | Ce tZ | SSO? | ZL'6T | GEST | ST RT | OZBT | OS LE | BELT | 9ESE | HOOT | CEST | CEST | CEST | CEST
PLez | 9tez | i9zz | 9£4Z | 96°07 | STZ | BEET | GS BT | GS BT | FEST | TL4T | ZELT | SB'9T | BV'OT | CEST | CEST | CEST
ger? | se'rz | Beez | L722 | €O'ZZ | ST TZ | ve'Oe | SSET | SS'ST | ZO°GT | O9'ST | STST | CL°ZT | CELT | BBOT | Br'9T | CEST
seve | sez | Bez | L872 | EO'VZ | BT Te | PEO | SST | SS ET | ZO'GT | O9'ST | STST | 22°ZT ] CELT | SOT | BH'OE | CEST
o6’9z | S797 | T9'SZ | ZO~Z | TLE? | TAZ | GR Te | LOT? | 40 Tz | Sse | 90°07 | SSET | LOGT | OF'BT | ST ST | CLT | CevLT
ETE | LS0E | CHEZ | 998Z 1 CULE | LS9Z | ESST | PS HT | PS PZ | GEES | BEET | BLCe | Pee? | OL TS | OT Te | E902 | PTO
STEE | PETE | SOLE | CEOS | TzS6z | ZT8z | OLZ | S6°SZ | SES | CE'Ge | SNe | Te | CS ES | GG°CZ | GES | ce TE | Of Te
SLEE | vE'ZE | STE | ESOE | TZ6z | ZTSz | ON'ZZ | SE'SZ | SE'Sz | ZESZ | OM He | Thwe | CSET | 96°C | GET | CBT | OE TC
SUES | vETE] STE | ESCE | TzeEz | ZEB | OO'ZZ | SE'SZ | SE'SZ | ZESZ | OF He | The | ZS°ET | 96'CZ | GETZ | CBTe | GEEZ
gree | peze | sete | se°OE | Tzez | Eee | OO'ZZ | SE'Sz | S6'GZ | CESe | Oo Ve | TTPe | cS"Er | GE'ZE | SECC | CBTS | OE Te
svee | pee | sete | cee | Tz6z2 | 2E8z | OO'ZZ | SE'SZ | S6°SZ | TeSe | 69'VZ | TE ve | CSET | GOCE | SEC | CH TS | OE TZ
yer | pec | SERRE | SE9E | BS'SE | ETE | ABZE | TOTE | TOTE | ZOE | BOGE | TEGe | 7IBZ | ELE | Sede | 95°92 | cose
peor | rece | seee | se'oe | Bose | ECVE | ZB ZE | THTE | T9'TE | ZB OE | BODE | cEGz | 79'Be | EGE | GELS | IGG! | ZoSe
6r'os | 9zer | pOSy | 8th | 29°9r | SOOr | BSP | CM Pr | Corr | OLE | OG Zr | EOCH | ST TH | ESOP | AP'GE | SoBe | TLZe
év'os | 9c er | posh | ST 4p | 79°9P | SO9OP | Bish | Cot | COP | OL EP | OG tH | EOcr | ST Ty | CeO | AGE | BS8E | TLE
6r'os | $c Ger | Posy S0°9F Cope | 2 ph | OLEh | OG Cy | ED CH | SE TP | SeOr ) ZP'GE | SBE

 

8
MYITD SGYODSY Wold od

i>]

3dl¥ HLIWSH SINGH =

AYWLAYOSS LYOddNs WOINFD
LSSY SDAS YAS LNATOA

ASS¥ 331440 ONITAGSHIS
CYOOD SAS YIFLNNIOA
ASSV AdVHSHL TWOISAHd
LANVLSISSY AVAL

ASS¥ SOAS LNJIASAVS4S9
QYOO09 TYDINTID Nd

Nd

YaXYOM TVIBOS THDIGSI

tot ot t tino em mw

YOTASNNGO INSWSAVIYI9
ASIdVUIHL HDI3ds T
LStdVYSHL TWOISAHd T
ASIdVeIHL WNOLLYdND9D0 T

 

 

 

 

 

 

 

BT Lr

 

co'SP

 

Sr sy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

TLLE

 

 

 

 

 

 

OZOZ/8Z/C PANO SFA

Nds “MAN 6611 LORILSIC put 3O1dSOH ¥ FAVOANOHANNOS FONACMIAOdd

«fl, XIpusddy

UsaMJog JUST Y SU} OL
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 66 of 72

APPENDIX “C”
To the Agreement Between PROVIDENCE SOUNDHOMECARE & HOSPICE and
SERVICE EMPLOYEES INTERNATIONAL UNION DISTRICT 1199 NW
Clinical Job Classifications
Staff Nurse-RN RN Team Leader RN Liaison
RN/LPN Authorization Case Manager
Staff Nurse-LPN
LPN Clinical Coordinator LPN/RN Intake Coordinator Home Health Aide

Physical Therapist Occupational Therapist Speech/Language Pathologist Physical Therapy
Assistant

Certified Occupational Therapy Assistant

Medical Social Worker Community Health Worker Bereavement Services Counselor
Bereavement Services Assistant Hospice Spiritual Care Coordinator

51

 

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 67 of 72

APPENDIX “D”

To the Agreement Between PROVIDENCE SOUNDHOMECARE & HOSPICE and
SERVICE EMPLOYEES INTERNATIONAL UNION
DISTRICT 1199 NW
ALTERNATIVE WORK SCHEDULE

10-HOUR SCHEDULE

This work schedule is established for employees in compliance with Section 7.4 of this

Collective Bargaining Agreement.

1.

10.

General Description. When mutually agreeable to the Agency and an individual
employee, the employee may elect an alternative work schedule consisting of ten (10) hour
shifts.

Eligibility Requirements. The number of 10-hour positions established in any work area will
depend on patient care and other staffing considerations as determined by the Employer,
based upon established criteria.

Positions will be filled on the basis of seniority, provided that skill, competence and ability
are considered equal in the opinion of the Employer, based upon established criteria.

Normal Work Day. The norma! work day will consist of ten (10) hours of work to be
completed within ten and one- half (10-1/2 consecutive hours).

Normal Work Period. __ The normal work period will consist of forty (40) hours of work
within a seven (7) day period.

Weekend. The weekend will begin at 8 a.m. on Saturday and will end at 8 a.m. on Monday.

Pay Rate for Weekend Work. _ Employees electing this schedule will be paid a premium
consistent with Article 9.7.

Regular Rate. The regular rate of pay will be the sum of the employee’s base pay rate
plus shift differential, if applicable.

Shift Differential, The applicable shift differential will be paid when the majority of hours
worked fall between 4:30 p.m. and 10:00 p.m. (9.1).

Charge Nurse Pay. Charge nurse pay will be paid for all hours worked in a charge
employee capacity.

Lead Position. Those working in a lead position will be paid for all hours worked in a
lead employee capacity.

52

 
11.

12.

13.

14.

15.

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 68 of 72

PTO. PTO will be paid at the employee’s regular rate of pay.

EIB. EIB will be accrued on the basis of hours paid up to 173.3 hours per month. ETB
will be paid at the employee’s regular rate of pay.

Holidays, Employees assigned to this work schedule will be required to work on holidays, in
accordance with their work area’s rotation roster.

Meals and Rest Periods. Meal periods and rest periods will be administered in accordance

with state law (WAC 296-126-092). Employees assigned to this work schedule will receive
a one-half (1/2) hour unpaid meal period during each 10-hour work shift. Meal periods will
occur as near the middle of the shift as is practical. Employees will be allowed two (2) rest

periods of fifteen (15) minutes each during each 10-hour shift.

Overtime. Overtime will be compensated for at the rate of one and one-half (1-1/2) times the
regular rate of pay for time worked beyond the normal 40-hour work week.

53

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 69 of 72

APPENDIX “E”
To the Agreement Between
PROVIDENCE SOUNDHOMECARE & HOSPICE
and
SERVICE EMPLOYEES INTERNATIONAL UNION DISTRICT 1199 NW
ALTERNATIVE WORK SCHEDULE

12-HOUR SCHEDULE

This work schedule is established for employees in compliance with Section 7.4 of this

Collective Bargaining Agreement.

1.

10.

General Description, _When mutually agreeable to the Agency and an individual
employee, the employee may elect an alternative work schedule consisting of twelve (12)
hour shifts.

Eligibility Requirements. The number of 12-hour positions established in any work
area will depend on patient care and other staffing considerations as determined by the
Employer, based upon established criteria. Positions will be filled on the basis of seniority,
provided that skill, competence and ability are considered equal in the opinion of the
Employer, based upon established criteria.

Normal Work Day, _ The normal work day will consist of twelve (12) hours of work to
be completed within twelve and one-half (12-1/2 consecutive hours).

Normal Work Period, The normal work period will consist of forty (40) hours of work
within a seven (7) day period.

Weekend. The weekend will begin at 8 a.m. on Saturday and will end at 8 a.m. on
Monday.

Pay Rate for Weekend Work. Employees electing this schedule will be paid a premium
consistent with Article 9.7.

Regular Rate. The regular rate of pay will be the sum of the employce’s base pay rate
plus shift differential, if applicable, plus charge nurse pay, if applicable.

Shift Differential. The applicable shift differential will be paid when the majority of
hours worked fall between 4:30 p.m. and 10:00 p.m. (9.1).

Charge Nurse Pay. Charge nurse pay will be paid for all hours worked in a charge
employee capacity. '

Lead Position. Those working in a lead position will be paid for all hours worked in a
lead employee capacity.

54

 
11.

12.

13.

14.

[5.

Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 70 of 72

PTO, PTO will be paid at the employee’s regular rate of pay.

EIB. _ EIB will be accrued on the basis of hours paid up to 173.3 hours per month. EIB
will be paid at the employee’s regular rate of pay.

Holidays Employees assigned to this work schedule will be required to work on
holidays, in accordance with their work area’s rotation roster.

Meals and Rest Periods. Meal periods and rest periods wil! be administered in
accordance with state law (WAC 296-126-092). The twelve (12) hour weekend shift
schedule shall provide for a twelve (12) hour work day consisting of either thirteen (13)
consecutive hours with two (2) thirty (30) minute unpaid meal periods, or, if mutually
agreeable to the Employer and the employee, twelve and one-half (12-1/2) consecutive
hours with one (1) thirty (30) minute unpaid meal period. Meal periods will occur as near
the middle of the shift as is practical. Employees shall be allowed two fifteen (15) minute
rest periods, one fifteen (15) minute period to be taken during cach half of the shift.

Overtime. Overtime will be compensated for at the rate of one and one-half (1-1/2)
times the regular rate of pay for time worked beyond the normal 40-hour work week.

55

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 71 of 72

APPENDIX “F”

To the Agreement Between PROVIDENCE SOUNDHOMECARE & HOSPICE and
SERVICE EMPLOYEES INTERNATIONAL UNION DISTRICT 1199 NW
ALTERNATIVE WORK SCHEDULE Evening/Night Coordinator (On-Call)

The service area will be divided (for on-call purposes) into two parts. The northern part
is described as anything to the north and west of I-5, and, anything within and north of
the town of Littlerock. The southern part will be responsible for the remainder, i.e.
everything south of Littlerock and east of I-5.

Two sets of two RNs will work alternate weeks rotating with each other in their part of
the service area (seven days on, seven days off, etc.)

Work (on-site) responsibilities will begin at 2 p.m. and end at 10 p.m. for each of the
seven days worked at hourly rate, On-Call responsibilities begin at 6 p.m. and end at 8
a.m. (compensation at $3.00/hr. after 10 p.m.).

Staff will have an expectation of 28 scheduled visits to make in the course of their work
week. For the purposes of this requirement, admit visits will have the weight of two
regular (non-admit) visits regarding the fulfillment of this requirement. Staff will also
make additional home visits to patients as needed in their professional opinion at any
time during their work week and will be compensated for those visits.

All other RN visiting staff would rotate through a back-up on-call schedule for one or the
other half of the service area. This on-call would be paid at $3.00/hr. for 5 p.m. to 10
p.m., weekdays only.

After 10 p.m. on weekdays (after 5 p.m. on weekends) the two on-call RNs would back
up each other.

These positions will be at a .7 FTE, except for benefit purposes which will be considered
at a 1.0 FTE,

Evening and weekend premiums will apply.

56

 
Case 3:19-cv-05628-BHS-TLF Document 18 Filed 08/20/19 Page 72 of 72

 
